 MID-MOUNTAIN FOODS 251Mid-Mountain Foods, Inc. and United Food and Commercial Workers International Union, Lo-cal 400, AFLŒCIO, CLC and John C. Widener and International Brotherhood of Teamsters, AFLŒCIO. Cases 11ŒCAŒ17354, 11ŒCAŒ17379, 11ŒCAŒ17398, 11ŒCAŒ17414, 11ŒCAŒ17479, and 11ŒCAŒ17496Œ2 September 21, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On August 5, 1998, Administrative Law Judge Pargen Robertson issued the attached decision.  The Respondent and Charging Party Local 400 each filed exceptions and a supporting brief.  The Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 as modified below and to adopt the recommended Order as modified.                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951 ).  We have carefully examined the record and find no basis for reversing the findings. We also find without merit the Respondent™s allegations of bias on the part of the judge.  On our full consideration of the record, we find no evidence that the judge prejudged the case, made prejudicial rulings, or demonstrated bias in his credibility resolutions, analysis, or discus-sion of the evidence. We deny the Respondent™s motion to reopen the record and intro-duce new evidence.  The evidence sought to be adduced by the Re-spondent, even if credited, would not require a different result.  Accord-ingly, the Respondent has not shown the ﬁextraordinary circumstancesﬂ required under Sec. 102.48(d)(1) of the Board™s Rules and Regulations to warrant a reopening of the record. 2 In adopting the judge™s findings that the Respondent violated Sec. 8(a)(1) of the Act by threats of termination and of futility in selecting the Union, we do not rely on his finding that employee John Widener™s comments about the Respondent™s perishable drivers constituted pro-tected concerted activity.  We note that the judge™s recommended Order does not advert to this finding. In adopting the judge™s animus findings, we note that in another re-cent case the Respondent was found to have violated Sec. 8(a)(1) of the Act by unlawfully interrogating employees, threatening stricter en-forcement of plant rules, threatening discharge and job loss, and by removing prounion literature from employee break areas.  The Respon-dent was also found to have violated Sec. 8(a)(3) of the Act by giving a written warning to an employee (Steven Warner, also a discriminatee in the instant case) who missed work when subpoenaed to testify at a Board representation hearing.  Further, an August 1996 election was set aside because of the Respondent™s misconduct.  Mid-Mountain Foods, (Mid-Mountain I), 332 NLRB 19 (2000).  We also note that the events of the instant case occurred not long after those in Mid-Mountain I, and that the same people were involved in several violations found in both cases. 1.  The judge found that the Respondent violated Sec-tion 8(a)(1) and (3) of the Act by suspending Tony Or-field with a final warning and by later discharging him.  The Respondent has excepted to this finding.  We find merit in this exception and, for the reasons stated below, we reverse the judge™s finding as to Orfield.3  We assume arguendo that the judge correctly found that a prima facie case was established, but we conclude that the Respon-dent successfully rebutted it. The judge rejected the Respondent™s contention that, irrespective of order selector Orfield™s union activities, it would have taken the same actions against him because he twice negligently damaged its property in disregard of established safety practices. The judge noted that Orfield had two accidents, one in October 1996 and the other in January 1997.  In the first one, Orfield backed his SGX machine (a machine de-signed to lift one or two pallets several inches off the floor and transport them) through a curtained door, strik-ing the leg of a rack and causing tons of butter to fall from the rack and cover his machine.  In the second one, Orfield tried to drive his SGX through closing doors without first pulling the cord that would open them, re-sulting in damage to the doors.  After the first incident, Orfield received a final warning and a suspension.  Or-field was discharged after the second incident. The judge apparently rejected the Respondent™s argu-ment largely because he found that the Respondent™s reliance on the amount of damage done in the October 1996 incident was a pretextual afterthought, as demon-strated by the different estimates of damage its witnesses made at the hearing.  However, Supervisor Randy Noonchester, who conducted the primary investigation, estimated the damage at $4700.  In any event, the fact that different supervisors may have estimated the damage differently does not establish that the matter was never investigated or that the Respondent™s reliance on this factor was pretextual. Further, the final warning given to Orfield in October 1996 stated that any further improper conduct would result in termination. (Indeed, under the Respondent™s policy, it could have terminated Orfield after the first accident, but chose not to do so.)  Orfield, who signed the final warning, knew this, as did his coworker Jerry Price, who, according to the testimony of Supervisor Trey Browning, asked Browning not to write up Orfield  3 Chairman Truesdale and Member Hurtgen join in this section of the decision.  Member Fox has dissented. 332 NLRB No. 20  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252for the second incident because it would cost Orfield his 
job. 
Nor was Orfield treated di
sparately.  Employee Ron 
Ryan was suspended and received a final warning after 
an accident similar to Orfiel
d™s October accident, and the 
Respondent terminated Johnny Coalson when he violated 
work rules after receiving a 
final warning.  Even assum-

ing that the judge correctly
 characterized the January 
accident as ﬁminor,ﬂ the fact
 remains that Orfield was 
involved in a second accident 3 months after receiving 
his final warning, which stated that another infraction 
would result in his dismissal.  In these circumstances, we 
find that the Respondent has shown that it would have 
warned, suspended, and discharged Orfield even in the 
absence of his union activities.  We therefore conclude 

that the Respondent™s actions were not unlawful. 
Contrary to our dissenting colleague, we do not find 
that the Respondent has shown only that it might have 
punished Orfield in the abse
nce of his protected activi-ties.  We emphasize the significant cost to the Respon-
dent of Orfield™s October 1
996 accident, as estimated by 
the supervisor who conducted the primary investigation 
of the damage, as well as the suspension and final warn-
ing given to employee Ryan for a similar accident.  Con-
trary to the assertion of 
our dissenting colleague, Re-
spondent investigated the accident prior to the discipline 
that was imposed 2 days later.  Although the precise 

amount of damage had not yet been computed at that 
time, it was at least clear that the damage was substantial.  
We recognize that other employees may have received 
lesser punishments for other 
accidents.  However, with-
out more, this does not establish disparate treatment, par-
ticularly in light of the se
riousness of Orfield™s accident. 
2.  Contrary to our dissenting colleague, we agree with 
the judge that the Respondent unlawfully terminated 
Ronnie Brooks when it refused to reinstate him following 
a disability and unlawfully issued a written warning to 
Larry Nunley.
4   Brooks had been employed by the Respondent for over 
10 years when he went out on a medical leave on August 
5, 1996.  By letter dated January 13, 1997, the Respon-
dent informed Brooks that he would reach his 183-day 
maximum allowable disability leave on February 11 and 
advised him that he would be terminated if he did not 
return to work by that date 
or request an extension
.  Pre-
sumably in response to th
e Respondent™s letter, Brooks 
received his physician™s clearance to return to work Feb-
ruary 24 and, on February 5,
 forwarded the clearance to 
                                                          
                                                           
4 Chairman Truesdale and Member Fox join in this section of the de-
cision.  Member Hurtgen has dissented. 
the Respondent along with his request for a 13-day ex-
tension of his disability leave.  
The Respondent received Brooks™ extension request on 
the same date that the Respondent reviewed the union 
authorization cards, one of which Brooks had signed 
before he went on medical leave.  A few days later, the 
Respondent learned that Brooks was a potential witness 

for the General Counsel in an upcoming hearing.  Within 
a few days of that, on February 14, the Respondent de-
nied Brooks™ request for an extension and terminated 
him.  
Although our dissenting colleague assumes that the 
General Counsel has demonstrated that Brooks™ pro-
tected conduct was a motiva
ting factor in the Respon-
dent™s decision to deny his request for an extension and 
discharge him,
5 he finds that the Respondent carried its 
burden of proving that its decision would have been the 

same even in the absence of 
that protected conduct.  Ac-
cording to our colleague, th
e Respondent carried its bur-
den by demonstrating that it has always denied requests 
for such extensions of disability submitted in the past and 
reserved the right to do so in its letter to Brooks.  We 
disagree.  As the judge points out, Brooks requested an extension 
of his disability leave from February 11 to 24Šonly 13 

days.  All of the past requests that were denied by the 
Respondent sought extensions of unlimited duration.  
Contrary to our colleague, the Respondent demonstrated 
only that it had a practice of denying requests that were 
for unlimited duration, not a practice of denying requests 

for any extension at all.  Th
e Respondent also fails to 
explain why, if it had a practice of denying all extension 
requests, it invited Brooks to submit a request for an ex-
tension in the first place, knowing that the request would 
be summarily denied.
6  Finally, the Respondent does not 
explain why, when Brooks submitted his request for an 

extension on February 5, the Respondent waited until 
February 14, three days 
after
 the 183-day disability pe-
riod had expired, to deny the request, thus depriving 
Brooks of an opportunity to seek clearance to return to 
work before the time had expired. 
The only event intervening between the Respondent™s 
January 13 invitation to Brooks to apply for an extension 

and his February 14 termination is the Respondent™s dis-
covery of his involvement in union activity.  To establish 
its affirmative defense under 
Wright Line
, the Respon-
dent was required to show that even in the absence of 
 5 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982). 
6 Although our colleague relies on th
e fact that the Respondent re-
served the right to deny Brooks™ re
quest, it gave no indication that it 
would do so.   
 MID-MOUNTAIN FOODS 253this discovery, it would have discharged Brooks as it did, 
not merely that it might have done so or that it had the 
right to do so.  
Cadbury Beverages, Inc. v. NLRB
, 160 
F.3d 24, 31 (D.C. Cir. 1998).   Given the timing of the 
discharge, the inconsistency between inviting a request 
for an extension and then firing Brooks when he made 
one, and the failure to show a pattern of rejecting similar 

limited-duration extension requests in the past, we find 
that the Respondent failed to prove its defense.  Accord-
ingly, we find that it unlawfully discharged Brooks in 
retaliation for his union activity. 
We also find that the Respondent unlawfully disci-
plined Nunley for a misshipment in February 1997.  Here 
again, our dissenting colleague
 assumes that the General 
Counsel has shown that Nunley™s union activity was a 
motivating factor in the Respondent™s decision to disci-
pline him for the error but finds that the Respondent has 
satisfactorily met its burden of rebuttal by showing that it 

has issued similar disciplinary warnings in the past.  In 
fact, the Respondent concedes that it has 
not invariably 
issued written warnings for similar infractions.  As noted 
above, under the 
Wright Line
 test, it is incumbent on the 
Respondent to demonstrate not only that it has some-
times issued similar warnings in the past but that it 
would
 have 
issued a warning to Nunley for his conduct without 
regard to his union activity. The Respondent has failed to 
make this crucial showing. Accordingly, in agreement 
with the judge, we find that the record establishes that 
the Respondent™s issuance of 
a warning to Nunley vio-
lated Section 8(a)(3) and (1) of the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Mid-
Mountain Foods, Inc., Abingdon, Virginia, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1.  Substitute the following for paragraphs 2(a) and (b) 
and reletter the subsequent paragraphs. 
ﬁ(a) Within 14 days from the date of this Order, offer 
immediate and full reinstatement to John Widener, Ran-
dall Perdue, and Ronnie G. Brooks to their former posi-

tions or, if those positions no longer exist, to substan-
tially equivalent positions without prejudice to their sen-

iority or any other rights or privileges previously en-
joyed. 
ﬁ(b) Make John Wilder, Randall Perdue, and Ronnie 
G. Brooks whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against them 
plus interest, in the manner set forth in the remedy sec-
tion of the judge™s decision. 
ﬁ(c) Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful unex-
cused absence, verbal and written warnings, suspensions 
and discharges of John Widener, Randall Perdue, Daniel 
Hounshell, Steve Warner, Coy Wolfe Jr., Ronnie G. 
Brooks, and Larry Nunley, and within 3 days thereafter 
notify those employees in writing that this has been done 

and that the warnings and discharges will not be used 
against any of them in any way.ﬂ 
2.  Substitute the attached notice for that of the admin-
istrative law judge. 
  MEMBER FOX, dissenting in part. 
I join Chairman Truesdale in all respects except that, 
contrary to his and Member Hurtgen™s position, I would 
adopt the judge™s findings that (1) the Respondent vio-
lated Section 8(a)(3) and (1) when it issued a 3-day sus-
pension and ﬁfinal warningﬂ to employee Tony Orfield in 
October 1996 and, (2) because that unlawful warning 
was admittedly a predicate for the Respondent™s 1997 

discharge of Orfield, the Respondent violated Section 
8(a)(3) and (1) when it discharged him.   
As the judge found, there wa
s abundant evidence that 
in October 1996, Orfield was known to the Respondent 

as an outspoken union supporter.  During an organizing 
campaign leading up to a representation election in Au-
gust 1996, Orfield had recruited 20 out of 35 employees 
in two different departments to sign authorization cards, 
and, while wearing a shirt with the Union™s logo on it, 

had explained to one of the Respondent™s supervisors 
that he would not attend a company meeting because he 
did not wish ﬁto go listen to the Company™s lies.ﬂ  Not 
long thereafter, Warehouse Manager Wes Basham, who 
was the primary decisionmaker 
in the October discipline, 
told Orfield, ﬁI™m glad you showed your true colors,ﬂ 
and, after asserting that em
ployees would need permis-
sion to go to the bathroom if the Union got in, added: 
ﬁMr. Orfield, you™re a young man.  You just built a new 
house, got a beautiful wife, and two beautiful kids, and [] 
I™d hate to see you lose all that.ﬂ  The Union lost the Au-
gust election, but challenged the election through objec-
tions, which were pending in October 1996.
1   In October, while backing a forklift truck through a 
warehouse door, Orfield accident
ally struck the leg of a 
rack containing pallets of butter, and the butter was dam-
aged when the rack collapsed.  Two days later he was 
told by Warehouse Manager Basham and a supervisor 
that he was being given a 3-day suspension and ﬁfinal 
warningﬂ for the accident.  Under the terms of the warn-
                                                          
 1 I take administrative notice of the Union™s loss of the election and 
filing of objections in Board Case 11ŒRCŒ6147. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254ing, Orfield w
ould be discharged if had a further accident 
for which he was at fault. 
Given the Respondent™s knowledge of Orfield™s union 
activity, the apparent hostility expressed to it by Manager 
Basham, and Basham™s issuan
ce of discipline to Orfield 
at a time while the Union wa
s challenging the election 
results, I agree with the judge that the General Counsel 
has established that Orfield™s union activity was a moti-
vating factor in the decision to issue the October disci-
pline.  (I note that my coll
eagues assume arguendo that 
the General Counsel established this ﬁprima facie caseﬂ 
of discrimination.)  Thus, under 
Wright Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 

denied 455 U.S. 989 (1982), the burden shifts to the Re-
spondent to show that it would have disciplined Orfield 

in that fashion even in the absence of his union activity.  
 The Respondent sought to carry this burden by point-
ing to its discipline of employee Ron Ryan, who had 
received a final warning for 
an accident, and employee 
Johnnie Coalson, who had b
een discharged for an acci-
dent after he had received a final warning.  As the judge 
found, however, Coalson had not merely had an accident, 
but had fallen asleep on his machine and had failed to 
report the ensuing accident.  
As for Ryan, even assuming 
his accident was comparable 
to Orfield™s October inci-dent, the Respondent™s discipline of him does not estab-

lish that it would have issued the suspension and warning 

to Orfield even in the absence of his protected activities.  
As the judge pointed out, the evidence showed numerous 
other instances of employ
ees who had had accidents  
(e.g., hitting a door with a forklift, tearing an ﬁeye wash 
stationﬂ off the wall, knocking a heater down from above 
a freezer door) and who merely received ﬁverbalﬂ warn-
ings or were told to ﬁbe more careful.ﬂ  The judge also 
reasonably rejected the Resp
ondent™s attempt to charac-
terize Orfield™s October accident as especially serious 
because of the amount of da
mage done and because it 
represented ﬁmisuse of equipment.ﬂ  As the judge 
pointed out, all of the reco
rded accidents, including those 
for which mere oral warnings were given, could be said 

to have involved misuse of equipment.  As for the 
amount of damage, he noted that the amount of damage 
had apparently not been investigated and quantified at 
the time of the final warning, and that damage estimates 
given by the Respondent™s witnesses at the hearing var-
ied widely.  Accordingly, he concluded, the Respon-
dent™s claim that it relied on the seriousness of the dam-
age was an ﬁafterthoughtﬂ to 
justify action that had actu-
ally been taken for unlawful motives. 
 The record thus establishes at most that, even absent 
Orfield™s protected activities, the Respondent 
might
 have 
punished Orfield in October 1996, as it had Ryan, rather 
than imposing the lesser measures taken against other 

employees for involvement in 
accidents.  This is not the 
same as establishing by a 
preponderance of the evidence 
that it 
would
 have done soŠthe burden that the Respon-
dent must meet to establish its affirmative defense under 
Wright Line
.  Cadbury Beverages, Inc. v. NLRB
, 160 
F.3d 24, 31 (D.C. Cir. 1998). 
Accordingly, I would find th
at the suspension and final 
warning issued to Orfield in
 October 1996 violated Sec-tion 8(a)(3) and (1), and, as a result, his discharge in 
1997, predicated in part on 
that warning, was also unlaw-
ful.   MEMBER HURTGEN, dissenting in part. 
Unlike my colleagues, I conclude that the Respondent 
acted lawfully as to Ronnie G. Brooks and Larry Nunley.  
In each instance, I assume 
arguendo that 
the judge cor-
rectly found that a prima facie case was established, but I 
conclude that the Responden
t successfully rebutted it. 
Brooks 
The judge rejected the Resp
ondent™s argument that it 
terminated Brooks because he
 was absent from work for 
more than 183 days, the maximum number permitted 
under the Respondent™s policy.  He noted that Brooks 
made a timely request for an extension of the period, and 
that Respondent refused that 
request.  The judge also 
noted the Respondent™s evidence that it has denied com-
parable requests for extensions of sick leave.  However, 
he distinguished these on the basis that in those cases the 
employees requested indefinite extensions, whereas 
Brooks sought only 13 days of additional leave. 
This reasoning misconstrues the nature of the Respon-
dent™s burden of rebuttal.  In response to the General 
Counsel™s prima facie case th
at Brooks was unlawfully 
terminated, the Respondent has come forward with a 
lawful and credible explanation of its action, based on a 
policy of which Brooks was aware.  That explanation 
makes it clear that Brooks would have been terminated 
even if he had not engaged in protected activity.  More 
particularly, the Respondent sent Brooks a letter about 1 

month before the 183-day deadline, stating that he would 
be terminated on February 11, 1997, if he had not re-
turned to work or requested an extension by that date.  
The Respondent further wrote Brooks that the decision to 
grant or deny a request for an extension was within its 
discretion.  In addition, the Respondent™s employee 
handbook, which Brooks had receive
d, states that there is no guarantee of reemployment upon an employee™s re-

turn to work from disability leave and that, if an em-
ployee is unable to return to work after at least 183 days, 
he will be terminated from the Respondent™s active pay-
 MID-MOUNTAIN FOODS 255roll.  Brooks acknowledged th
at he was aware of these 
policies. 
Concededly, the Respondent offered Brooks an oppor-
tunity to 
request 
an extension of the leave period.  How-
ever, there was no guarantee that the request would be 
granted.  The past practice in this respect is shown by the 
Respondent™s uncontradicted evidence that it had denied 

the requests of other employees seeking extensions be-
yond the 183-day leave period.  Indeed, there is no evi-
dence that such a request has ev
er been granted.  The fact 
that these denied requests were for indefinite extensions, 
rather than for a set period, does not render them irrele-
vant.  There is no evidence that the Respondent, in the 
past, has drawn a distinction between indefinite exten-
sions and limited extensions.  The distinction is that of 

my colleagues, not that
 of the Respondent. 
Finally, there is nothing suspicious or abnormal about 
the timing of the Respondent™s action.  Brooks made the 
request on February 5 and, perforce, the Respondent 
made the decision shortly thereaf
ter.  In sum, the critical 
facts are:  the Respondent ha
s the 183-day rule (of which 
Brooks had notice); it has denied the requests of other 

employees who requested extensions; and there is no 
evidence that the rule was di
sparately enforced.  Thus, 
there is no evidence or claim that employees who were 
not union supporters were granted extensions for speci-
fied periods of time.  Acco
rdingly, I find that the Re-
spondent has shown that it would have discharged 
Brooks even in the absence of his union activities.  I 
would therefore dismiss this 8(a)(3) allegation. 
Nunley 
The judge rejected the Respo
ndent™s contention that it 
properly warned Nunley for misshipping product on Feb-
ruary 27, 1997.  The judge apparently rested this conclu-
sion on his findings that: Nunl
ey acted as a representa-
tive at a Board hearing fo
r 2 weeks during February 
1997, shortly before the misshipment; unlike employee 
Eugene Osborne, Nunley received a written (as opposed 

to oral) warning for his misshipment; unlike Osborne, 
Nunley was not a habitual misshipper, having committed 
no infractions before February 27; and Nunley™s offenses 
were less serious and numerous than those of employee 
Craig Price, who was warned and later discharged after 
charges were filed alleging that Nunley and Osborne had 

been disciplined unlawfully. 
 My colleagues agree with the judge™s analysis.  I disagree. 
The first of the judge™s findings, concerning Nunley™s 
activity at the hearing, pertai
ns to the prima facie case, which, as noted above, I assume arguendo to have been 
established.  With respect to the alleged disparity be-
tween the treatment of Nunley
 and that of Osborne, I 
cannot accept the proposition that Nunley was treated 
more harshly than Osborne 
because of Nunley™s union activities.  The fact is that both employees were known 
union activists. 
Nor do I find that the judg
e™s comparison of the treat-
ment of Nunley and Price supports finding a violation.  

On the contrary, it is clear that Nunley misshipped the 
product in question, and that the Respondent routinely 
(though not invariably) warns employees who do so.  
Indeed, each of Price™s misshipments resulted in a warn-
ing and he was eventually terminated because there were 

so many of them.  None of these facts gives rise to the 
inference that Nunley was tr
eated disparately.  Accord-
ingly, I conclude that the Respondent lawfully warned 
him. 
  APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT threaten our employees with dis-
charge or with the discharge of other employees because 
of their union activity. 
WE WILL NOT threaten our employees with the futil-
ity of selecting a union including International Brother-
hood of Teamsters, AFLŒCIO; United Food and Com-
mercial Workers International Union, Local 400, AFLŒ
CIO, CLC; or any other labor organization. 
WE WILL NOT issue unexcused absences, verbal and 
written warnings, suspensions and discharges, or other-
wise discriminate against any of our employees for sup-
porting International Brotherhood of Teamsters, AFLŒ
CIO; United Food and Commercial Workers Interna-
tional Union, Local 400, AFLŒCIO, CLC; or any other 
union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
their rights guaranteed them by Section 7 of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256WE WILL, within 14 days from the date of the 
Board™s Order, offer John Widener, Randall Perdue, and 
Ronnie G. Brooks full reinstatement to their former jobs 
or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make John Widener, Randall Perdue, and 
Ronnie G. Brooks whole for any loss of earnings and 

other benefits resulting from our illegal actions against 
them, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful unexcused absence, verbal and written 
warnings, suspensions and discharges of John Widener, 
Randall Perdue, Daniel Hounshell, Steve Warner, Coy 
Wolfe Jr., Ronnie G. Brooks, and Larry Nunley and, WE 
WILL, within 3 days thereaft
er, notify Widener, Perdue, 
Hounshell, Warner, Wolfe, Brooks, and Nunley in writ-
ing that this has been done and that the absence, warn-
ings, suspensions, and discharges will not be used against 
any of them in any way. 
 MID-MOUNTAIN FOODS, INC.
    Donald Gattalaro, Esq
., for the General Counsel
. Ronald I. Tisch, Esq., 
of Washington, D.C. and
 Mark M. Law-
son, Esq., of Bristol, Virginia, for the Respondent
. George Wiszynski, Esq., of Washington, D.C., for UFCW. 
DECISION PARGEN ROBERTSON, Adminis
trative Law Judge. This 
hearing was held on November 5 through 7, 1997, and April 6 
through 9, 1998, in Bristol, Virginia. The charges were filed on 
various dates beginning on Februa
ry 6, 1997. A consolidated 
complaint issued on August 28, 1997. This decision is based on 
review of the entire record and briefs filed by the Respondent 
and General Counsel. 
I. JURISDICTION Respondent admitted that it is a Delaware corporation with 
facilities located in Abingdon, Vi
rginia, where it is engaged in 
the cooperative wholesale gro
cery warehouse and distribution 
business. It admitted that during the past 12 months at its Ab-
ingdon, Virginia facilities, it purchased and received goods and 
materials valued in excess of $50,000, and it sold and shipped 

products valued in excess of $50,000, directly from and to 
points outside Virginia. It admitted that it has been an employer 
engaged in commerce within the 
meaning of Section 2(6) and (7) of the National Labor Relations Act (the Act), at material 
times. 
II. LABOR ORGANIZATION 
The record shows that United Food and Commercial Work-
ers International Union, Local
 400, AFLŒCIO, CLC (UFCW) 
and International Brotherhood of Teamsters, AFLŒCIO (Team-sters) have been labor organizations within the meaning of 

Section 2(5) of the Act, at all material times. 
III. THE UNFAIR LABOR PRACTICE ALLEGATIONS 
The complaint alleges violations 
of Section 8(a)(1), (3), and 
(4) of the Act including threats, written warnings, unexcused 
absence, suspensions, and discha
rges. A substantial portion of 
the evidence relates to more than one allegation. For that reason 
I have included several allega
tions under one heading in many 
of the matters below. 
Threat of Termination; Threat 
of Futility of Selecting the Un-
ion; Told Employees that Others
 would be Terminated because 
of the Union; Gil Johnson; Thre
aten Futility of Selecting a 
Union; John Dollar; Suspensions; Discharges; and  
John Widener John Widener worked for Respondent for 8Œ1/2 years. He 
was a truckdriver. Widener partic
ipated in the Teamsters orga-
nizing activities from October 19
96. Respondent posted a letter 
from the Teamsters in December 1996. Widener was named in 
that letter as being on the Teamsters organizing committee (GC 
Exh. 6).  
Widener testified that he met with John Dollar and Jesse 
Lewis in Lewis™ office on April 7, 1997. John Dollar com-mented there would never be a union at Mid-Mountain Food. 
He said that the union was no good for the people. 
Respondent™s president, Jesse Lewis, admitted that John 
Widener supported the Teamsters and that Widener asked to 
see him. Lewis recalled meetin
g with Widener during March 
1997.1  Widener was off on disability leave at that time. Lewis 
asked John Dollar to be in th
e meeting.  Among other matters 
John Widener talked about perishable drivers. Widener said he 
did not believe it was right that perishable drivers made 20 
cents an hour more than dry drivers. Widener also suggested 
that perishable drivers had too much time to make their routes 
and that their time should be 
reduced. Lewis replied that the 
routes had been timed and that Widener could bid on a perish-

able route if he desired. Lewis 
denied that John Dollar said that 
the union was no good, or was bad for the people or there 

would never be a union at Mid-Mountain. 
John Dollar no longer works for Respondent. He was for-
merly the director of operations
 and human resources. He re-called meeting with Jesse Lewis and John Widener and that 

Widener talked about the perishable drivers having too much 
time on their runs. Dollar testified there was no discussion 
about unions. He denied that he said there would never be a union at Mid-Mountain. 
Widener was suspended on Ap
ril 10 allegedly for having 
failed to report an accident. He noticed damage on truck 3034 

on April 9, including cracks on the fender, abrasions on the 
bumper, and scuffmarks but did 
not report it because it was old 
                                                          
 1 Carolyn Henderson, the former secretary in human resources, testi-
fied that John Widener received di
sability benefits from February 7 
until around March 18, 1997 (see R.
 Exhs. 90(a)Œ(f)). During March while he was in to pick up his disa
bility check, Widener told Henderson 
that he wanted to see Jesse Lewis. Lewis came down and he and 
Widener left the office together.  
 MID-MOUNTAIN FOODS 257damage. He had seen similar da
mage to other trucks and had 
not reported ﬁoldﬂ damage. 
Robert Nudder drives a truck in perishable. As a perishable driver he usually left around the time the dry drivers were re-
turning from their runs. Nudder noticed John Widener drive in 
as Nudder was waiting to punch in. When Nudder walked out 
he noticed a split on the fender of one of Respondent™s trucks. 
He was not aware of whether it was the truck John Widener had 
been driving. The truck had been pulled around for fueling but 
the cab had not been lifted. Nudder mentioned the split fender 
to fueler Troy Gobble. 
Troy Gobble noticed damage to tractor 3034 after pulling it 
to the fuel station. The damage was to the fender well on the 
passenger side. Gobble reported th
e damage to dispatcher Ray 
Poston. Gobble was told to park tractor 3034 so that Bill Bass 
and Mike Tate could examine it 
and to write out what had oc-
curred. Dispatcher Ray Poston te
stified that Troy Gobble re-
ported damage to a tractor driven by John Widener. Poston 
examined the tractor and took pict
ures of the damage. He filed 
a daily report mentioning the damage. 
William Bass is Respondent™s tr
ansportation manager. Bass 
testified that he received a report of damage to truck 3034 from 

Ray Poston on April 10, 1997. The report included a picture of 
the damage. Bass checked the truck and noticed a scratch from 
the signal light back about half way of the fender. At that point 
there was a break in the fender. The signal light was cracked. 
Bass checked the condition reports and saw that Widener was 
the last driver of truck 3034 
and had reported no damage. Bass 
told Supervisor Steve Spence to
 make a followup investigation 
on the incident. Spence testified about his observation of the damage to truck 3034. 
Bass and Steve Spence spoke to Widener the next day. Bass 
asked Widener if he had damaged truck 3034. Widener replied 
that if he had damaged the truck it would only have been an 

accident and to just fill out an accident report. Bill Bass told 
Widener that he was suspended until the incident could be in-
vestigated. Spence recalled that 
Widener said that he did not 
recall damaging truck 3034 but that he could have damaged it. 
Widener said if he did damage the truck it was an accident and 
to just write him up for an accident. Bass testified that Spence 
reported to him that he had talked with the driver that drove 
3034 before Widener and learned that the driver, Vance Rust, 
said the truck was not damaged when he turned it in. Spence 
testified that he also talked 
with Troy Gobble who fueled the 
truck when Widener returned and David Sanders who fueled the truck before Widener went 
out. The truck was not damaged 
when Widener went out and it wa
s damaged when he returned. 
Driver Vance Rust testified that he told Bill Bass there was no 
damage to truck 3034 when he last 
drove it. Rust did not talk to 
Steve Spence about the damage. 
Robert Nudder recalled being asked by Bill Bass and Steve 
Spence if he had seen anything regarding damage to truck 
3034. Nudder noticed the damage to 3034 as he was leaving on 
his run. Ernest Barger testifie
d that he works for TMI and per-
forms maintenance on Respondent™s
 trucks. In April 1997, Bill Bass asked him to examine damage to tractor 3034. He recalled 
damage to the fender and he iden
tified pictures of that damage 
(R. Exh. 76Œd). Michael Brooks is the owner of a body repair 
company in Bristol. He has done repair work on Respondent™s 
trucks. Brooks has examined pictur
es of the damage to tractor 
3034. He did not examine the trac
tor but was asked to estimate 
the cost of repair.  
William Bass met again with Widener on April 15 and in-
formed him of the results of th
e investigation. Widener denied 
that he had damaged the truck. Bass told Widener that he would 

get back to him when a decisi
on was made. At a subsequent 
meeting 2 days later, Bass told Widener that he was terminated. 
Widener was discharged for failure to report an accident (R. 
Exh. 75). Bass admitted that he
 knew that Widener supported 
the Teamsters. Spence testified 
that Respondent has fired other 
employees for failure to re
port accidents including David 
Ramey and Wayne Spence. Ra
mey was fired before and 
Spence was fired after the discharge of Widener. 
John Widener testified that Bill
 Bass told him that he was 
suspended on April 10. Bass told him that he had cracked a 
fender on tractor 3034 and that the damage had been discovered 
about 5 minutes after Widene
r clocked out. Blass phoned 
Widener the following Friday and told him to report to the front 
office. Blass and Steve Spence met with Widener and told him 
that he was discharged because of the April 9 accident. 
Widener denied that he had an accident on April 9.  
Ronnie Kell testified that he spoke with Supervisors Gil 
Johnson and Mike Tate about John Widener on April 7, 1997. 
Gil Johnson said that he was goi
ng to let the drivers know what 
kind of man John Widener was. Johnson told Kell to tell Widener that ﬁif he wanted to stir up some stink, that stink was 
here to stir up and he was the stink, that [Widener™s] days were 
numbered and they were going to weed out the troublemakers.ﬂ 
Johnson and Tate told Kell they would do what they could to 
save Kell™s job. Kell asked John
son if he had not been a sup-
porter of the union at one time. Johnson replied that he had 

been.  A few days before the April 7 conversation, Gil Johnson 
told Kell that ﬁMister Redneck
 (John Widener) went down and 
told them that he could run any perishable or produce driver™s 
run two hours quicker than any one of them could and this and 
that, just stirring up trouble.ﬂ 
Kell inspected truck 3034 after 
he heard that John Widener 
had been suspended on April 10, 1997. Kell noticed a 4ﬂ to 6ﬂ 
crack in the right fender and it looked to him like someone had 
wiped a substance on the steering tire on the right side to make 
it look like the tire had been curbed. Kell testified the crack 
appeared to be caused by stress from normal wear and tear. He 
testified that the fuelers occas
ionally pull the hood up from the 
rear by grabbing the fender and 
that action tends to contribute to stress fractures in the fender. 
When Fred Badger came in on April 7, there were rumors 
that Johnson and Tate were sa
ying that John Widener had de-
manded that something be done about the produce and milk 

drivers. Widener had returned to work from surgery on April 6. 
Badger suggested confronting Wi
dener to determine what was 
actually happening. In an Apr
il 7, 1997, meeting with Johnson 
and Mike Tate, Gil Johnson to
ld Badger that maybe Badger 
was not happy with his job and that Gil Johnson wanted to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258know who had been calling Jesse Lewis a liar.2  Johnson said 
that drivers had been going up and down the road cussing on 
their CB about Mid-Mountain. Badger told Johnson that the 
drivers thought that Johnson was the one starting these rumors. 
Johnson said that he was and that he was ﬁgoing to expose John 
Widener to be the loud mouth trouble maker that he is,ﬂ and 
that the president of the company gave him authority to do so. 
He said that Widener™s days he
re were numbered and so was ﬁa 
group of other people.ﬂ John Widener was fired some 4 or 5 days later. 
Road Supervisor Gilbert Johns
on denied telling an employee 
to say goodbye to Widener. He denied telling anyone around 
April 7 that union supporters would be terminated.  Johnson testified that employee Tom Colley came to him and said he 
had a heated discussion regard
ing John Widener saying the 
perishable drivers had too much time on their runs. Nothing 

was said about the Union. Johns
on and Assistant Transportation 
Manager Mike Tate decided to
 ask Ron Kell and Fred Badger about the problem.
3 They met separately with Kell and Badger. 
Johnson denied saying that Widener was a loud-mouthed trou-
blemaker. He denied telling anyone that Widener™s days were 
numbered.  Assistant Transportation Manager Mike Tate testified that 
Tom Colley came to him and Gil Johnson about an argument in 

the breakroom. He and Johnson cal
led in Colley, Ron Kell, and 
Fred Badger and talked to each separately. Tate denied that 
Johnson said that John Widener was a troublemaker and a 
loudmouth. Widener was called ﬁred-neckﬂ during the meeting. 
That is his ﬁCBﬂ nickname. Johnson did not say that union 
supporters would be terminated. Tate admitted knowing that 
Widener, Kell, and Badger all 
supported the Teamsters. They 
were named on a list of Teamsters supporters that was received 
as General Counsel™s Exhibit 6. Tate admitted that he knew of 
Widener™s Teamsters activity be
fore his conversations with 
Kell and Badger. 
Donnie Ross is a truckdriver. He has worked for Respondent 
for 5 years. Around April 12, after hearing of Widener™s al-
leged accident in truck 3034, Ross reported to Supervisor Bill 
Blass that a crack in the fender had been apparent when he 
drove that truck on April 5 and 6. He told Bass on April 12, that 
the crack was only a little bit bigger
 than it had been on April 6. 
Blass told Ross that Widener had scuffed the tire. Ross checked 
the tire. He testified there was something that tasted like ﬁanti-
freeze or somethingﬂ on the tire. Ross told Bass that he had 
seen the fuelers pick up the hoods of the trucks by the fenders. 
Greg Davis drove truck 3034 on March 2, 18, and 19, 1997. 
The right fender had an approximately 4-inch straight crack. 
Davis did not report the crack because he felt it was normal 
                                                          
 2 As shown above Company President Jesse Lewis met with John 
Widener. According to Lewis™ testimony, Widener had complained that 
the perishable drivers made too much money and had too much time for 
their deliveries. The record includi
ng the testimony of Kell and Badger 
show that Widener™s meeting with
 Lewis and Dollar happened before 
April 7. Therefore, I find that Wide
ner was mistaken in his testimony as 
to the date he met with Lewis and Dollar.  
3 Both Kell and Badger were among the 15 drivers listed on the Un-
ion™s December 20, 1996 notice to Respondent of its organizing com-
mittee. Respondent posted that letter in its drivers™ breakroom. 
wear and tear. After Widener wa
s discharged Davis looked at 
the fender and saw that the same crack had increased to 6 to 8 
inches long. He testified that the crack had been pulled out 
because there were no scratches around it to indicate a blow to 
the fender. He saw a liquid such as antifreeze or windshield 
washer fluid on the tire. Davis te
stified that several of Respon-
dent™s tractors have cracks similar to the one on 3034. 
Jimmy Anderson drove truck 3
034 the day before Widener 
was discharged. Anderson did not recall whether he examined 

the fender that day. 
Road Supervisor Gilbert Johnson
 testified that Jimmy Ander-
son told him that he had driven truck 3034 a day or two before 
Widener and he had not seen any 
damage to the fender or tire. 
Anderson said that he could be mistaken but he did not recall 
seeing anything. 
Findings Credibility 
I have considered the credibility of John Widener, Jesse 
Lewis, John Dollar, Robert Nudder, Troy Gobble, Ray Poston, 
Bill Bass, Steve Spence, Vance Rust, Ernest Barger, Michael 
Brooks, Ronnie Kell, Fred Badger
, Gilbert Johnson, Mike Tate, Donnie Ross, Greg Davis, and 
Jimmy Anderson in view of 
their demeanor and the full record.  I was especially impressed 
with the testimony of Ronnie 
Kell and Fred Badger. Respon-dent currently employs Kell an
d Badger. Kell and Badger met 
with Gil Johnson and Mike Tate
 in separate meetings on the same day. It was obvious from th
eir testimony that Johnson and 
Tate were addressing the same issue in each meeting and that 
issue was a timely one in view of other evidence showing that 
John Widener had met with Company President Jesse Lewis 
and expressed concern with the different treatment afforded 

perishable and denied dry drivers. I also credit the testimony of 
John Widener. I do not credit the denials by John Dollar and 
Jesse Lewis, that Dollar said that the Union was no good for the 
people and that it would never get in at Mid-Mountain. 
I was also impressed with the demeanor and testimony of 
Greg Davis and Donnie Ross. Both remain employed by Re-
spondent. The Board has consistent
ly been impressed by testi-
mony of current employees wher
e it is shown t
hose employees 
demonstrated good demeanor and a
ppeared to testify truthfully.  
William Bass appeared to exaggerate his testimony. His tes-
timony showed more damage to tr
actor 3034 than that of earlier 
reports. For example, Respondent™s written reports regarding 
damage to tractor 3034 do not mention any damage to the tire. 
Bass told Donnie Ross that John Widener had scuffed the tire 
on 3034 but there was other evidence to the contrary. For ex-
ample Greg Davis examined the tire after Widener was sus-
pended and he testified there was no tire damage. I do not credit 
the testimony of William Bass or Supervisor Steve Spence. 
Spence worked under Bass and appeared to testify as Bass. I 
credit the testimony of Kell, Ba
dger, Widener, Davis, and Ross 
and discredit testimony of othe
rs, which conflicts with their 
testimony.  
Conclusions Threat of Termination; Threat 
of Futility of Selecting the Un-
ion; Told Employees that Others
 would be Terminated because 
 MID-MOUNTAIN FOODS 259of the Union; Gil Johnson; Thre
aten Futility of Selecting a 
Union; John Dollar  As shown above, there is no 
question but that Respondent 
was aware of John Widener™s s
upport of the Teamsters. Ronnie 
Kell spoke with Supervisors Gi
l Johnson and Mike Tate about 
John Widener on April 7, 1997. Gil Johnson said that he was 
going to let the drivers know what kind of man John Widener 
was. Johnson told Kell to tell Wide
ner that ﬁif he wanted to stir 
up some stink, that stink was here to stir up and he was the stink, that [Widener™s] days 
were numbered and they were 
going to weed out the troublemakers.ﬂ Johnson and Tate told 
Kell they would do what they c
ould to save Kell™s job. Kell asked Johnson if he had not been asupporter of the Union at 
one time. Johnson replied that he 
had been.  A few days before 
the April 7 conversation, Gil Johnson told Kell that ﬁ‚Mister 
Redneck™ [John Widener] went down and told them that he 
could run any perishable or produce driver™s run two hours 
quicker than any one of them coul
d and this and that, just stir-
ring up trouble.ﬂ 
Also during an April 7, 1997 meeting Gil Johnson told Fred 
Badger that maybe Badger was not happy with his job and that 
Gil Johnson wanted to know who 
had been calling Jesse Lewis 
a liar. Mike Tate was also in that meeting. Johnson said that 
drivers had been going up and down the road cussing on their 
CB about Mid-Mountain. Badger told Johnson that the drivers 
thought that Johnson was the one starting those rumors. John-
son said that he was and that he was ﬁgoing to expose John 
Widener to be the loud mouth trouble maker that he is,ﬂ and 
that the president of the Company gave him authority to do so. 
He said that Widener™s days he
re were numbered and so was ﬁa 
group of other people.ﬂ John Widener was fired some 4 or 5 days later. 
As shown above, I am convinced that Kell and Badger testi-
fied truthfully despite the de
nials of Gil Johnson and Mike 
Tate. On April 7, 1997, both Kell and Badger were known 

Teamsters supporters. As shown above Tate admitted that both 
were listed in the Teamsters™ December letter listing its orga-
nizing committee. When another employee complained about 
an argument regarding comments by John Widener, it was two 
Teamsters committee employees that were called in to explain 
the argument. John Colley, the em
ployee that complained, was 
not shown to be a union supporter. He was not listed on the 

Teamsters organizing committee.
 Respondent currently em-
ploys Ronald Kell and Fred Badger. Badger has worked for 

Respondent for 13 years. His as
 well as Kell™s testimony was 
detailed especially regarding 
the April 7 conversation with 
Johnson and Tate. Conversely, 
although Johnson and Tate ad-mitted talking with Kell and Badger, their testimony involved 
general denials and was not detailed. 
John Widener met with Respondent President Jesse Lewis 
during March or April 1997. Le
wis testified that Widener 
talked about the perishable drivers making 20 cents an hour 
more than the dry drivers and having too much time for their 
deliveries. Widener testified th
at John Dollar was present dur-ing that meeting and that Dolla
r said there would never be a 

union at Mid-Mountain and that the Union was no good for the 
people. At the time of that meeting John Widener was a known 
Teamsters supporter. He was listed in the Teamsters organizing 
committee on the Teamsters™ December letter to Respondent. 

As shown above, I credit th
e testimony of Widener. 
The testimony of Ronald Kell 
and Fred Badger showed that 
Supervisor Gil Johnson and Assistant Transportation Manager 
Mike Tate were aware of rumors regarding what John Widener 
had said to Company President Jesse Lewis. Johnson told 
Badger that president of the Company had given him authority 
to expose John Widener to be th
e loud mouth troublemaker that 
he is. Johnson told Badger that he had heard that maybe Badger 

was not happy with his job and that he wanted to know who 
had been calling Jesse Lewis a 
liar. Badger had taken the posi-
tion during arguments with other drivers that they should ask 

Widener for his version of wh
at had occurred during his con-
versation with Company President Jesse Lewis.  
The credited testimony of Ronn
ie Kell showed that Gil John-
son told him that John Widener™s
 days were numbered and they 
were going to weed out the troublemakers. Johnson implied 
that Kell™s job was also in danger by stating they were going to 
do what they could to save Kell™s job.  When Kell asked John-
son if Johnson had not been 
a union supporter at one time, 
Johnson did not say that he was not referring to the Union. 

Instead Johnson agreed that he had once favored the Union. 
Moreover, as shown above the cr
edited evidence shows that the 
Union was brought up by John Dollar during the meeting in-

cluding Jesse Lewis and John Wi
dener during which Widener 
referred to the perishable drivers. As shown above, Respondent 

knew both Kell and Widener were Teamsters supporters. The credited testimony of Fred Ba
dger showed that Johnson threat-ened him that the days were 
numbered for John Widener and a group of other people.  
The record also showed that Johnson™s reference to Widener 
stirring up stink involved both Wi
dener™s conduct on behalf of 
the Teamsters and Widener™s comments regarding the perish-
able drivers. The credited ev
idence showed that among other 
things Widener complained that the perishable drivers were 
making 20 cents an hour more than the dry drivers. Complaints 
about wages on behalf of a gr
oup of employees have consis-
tently been found to constitute protected concerted activity. 
Johnson™s comments to Kell included reference to Widener™s 
days were numbered and they 
were going to weed out trouble-
makers and Johnson™s comments to Badger included that 
Badger was not happy with his 
job and that Widener™s days 
were numbered and so was a group of other people. 
Widener™s comments involving th
e perishable drivers consti-
tuted protected activiti
es and Respondent™s threats because of 
that activity constitute a threat of termination in violation of 
Section 8(a)(1). Additionally, 
as shown above, Kell testified 
that he asked Johnson if he had not been a union supporter. In 
responding Johnson said nothing to 
show that he was not talk-ing about the Union. That re
sponse supports a determination 
that Johnson™s comments to Kell involved, at least in part, com-
ments about Widener™s Teamsters activities. Moreover, Widener™s comments during the conversation in either March 

or April, with Lewis and Dollar, dealt with the perishable and 
the dry drivers. Widener complained that the dry drivers, in-
cluding himself, were making 20 cents an hour less than the 
perishable drivers and that the perishable drivers were allowed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260too long to make their runs. Lewis 
testified to the effect that he 
deduced from Widener™s comment
s that Widener wanted him 
to reduce the hourly rates for the perishable drivers and to 

shorten the time allowed them to make their runs. However, a 
reasonable person could have 
determined from those comments 
that Widener, a dry driver, was complaining that the dry drivers 

were being deprived of equal treatment regarding pay and 
hours. That construction shows that Widener™s comments con-stituted concerted activity regarding conditions of employment 

for the dry drivers. I find that Johnson™s comments to Kell and 
Badger constitute threats that employees would be terminated, 
because of the Union. The comments by John Dollar during the 
March or April 1997 meeting w
ith John Widener and Jesse Lewis that the Union was no good for the people and there 
would never be a union in Mid-M
ountain constitute a threat of futility of selecting the Union. 
Suspensions; Discharges; and John Widener 
As to whether Respondent illegally suspended and/or dis-
charged John Widener, I shall fi
rst consider whether the Gen-
eral Counsel proved through persua
sive evidence that the Re-
spondent acted out of antiunion animus. 
Wright Line, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.  

denied 455 U.S. 989 (1982); NLR.B v. Transportation Man-
agement Corp., 462 U.S. 393 (1983). 
The full record showed without dispute that John Widener 
was an open Teamsters supporter and that Respondent knew of 
Widener™s support of the Teamst
ers. Respondent™s witnesses 
admitted that Widener was listed among the 15 members of the 
Teamsters™ organizing committee (GC Exh. 6). The credited 
record also showed that Respondent harbored animus against 
the Teamsters and against John Widener™s Teamsters and pro-tected activities. As shown above Respondent™s supervisors and 
agents engaged in 8(a)(1) activity including threats to discharge 
Widener. Shortly before Widene
r™s discharge, Supervisor Gil 
Johnson threatened two employees
 that Widener™s days were 
numbered, that Respondent was 
going to weed out troublemak-
ers and the days were also numbered for a group of other peo-
ple. Moreover, that evidence revealed that Johnson told em-
ployees that he had the Company president™s authority to ex-
pose John Widener. Those threats 
to the employees were made 
on April 7, 1997. John Widener was suspended on April 10. He 
was subsequently discharged before the end of the suspension. 
That evidence shows that Re
spondent was motivated to dis-
charge Widener™s by his Teamsters and protected concerted 
activities. 
Manno Electric
, 321 NLRB 1 fn. 12 (1996). 
There remains a question as to whether Respondent proved it 
would have discharged Widene
r in the absence of union and 
protected concerted activities. 
Wright Line, supra; 
NLRB v. 
Transportation Management Corp
., supra. Respondent contended that it discharged Widener because he 
failed to report an accident. 
Respondent argued that Widener 
damaged the fender on tractor 3034 on his April 10 shift and 
that Widener™s condition report 
did not show that damage. 
Some of the evidence in that regard is not in dispute. Tractor 
3034 was driven by Widener on 
April 10 and Widener™s condi-tion report did not show any damage to tractor 3034. 
There was a question as to the amount of damage. Robert 
Nudder testified that he noticed 
a split in the fender of one of 
the trucks shortly after seeing John Widener drive in. Nudder 

told Troy Gobble about the damage. Dispatcher Ray Poston 
testified that Troy Gobble reporte
d damage to the tractor driven 
by John Widener. All the written 
reports are in evidence and all 
show there was a crack in the right fender. However, Transpor-
tation Manager Bill Bass testified that damage to tractor 3034 
involved a cracked signal light and a scratch back to about half 
way of the wheel well where there was a break.
4 There is also a question of whether Widener was driving the 
tractor when damage occurred. 
The record contained no direct 
evidence of Widener being involved in an accident.
5 Vance Rust drove the tractor on April 9. Rust testified that tractor 
3034 was not damaged when he dr
ove it. However, Greg Davis 
testified that tractor 3034 had a 4-inch crack when he drove it 
on three occasions in March 1997. After Widener was sus-pended Davis looked at the tractor and saw that the crack had 

had been pulled out and was then 6 to 8 inches long.  Supervi-
sor Johnson testified that Jimmy 
Anderson told him that he had driven tractor 3034 a day or two before Widener and that he did 

not notice anything. However, Donnie Ross testified that he 
reported to Transportation Manager Bass that a crack in the 
fender had been apparent when he drove tractor 3034 on April 
5 and 6. Bass replied to Ross that
 Widener had scuffed the tire. 
I find that the testimony of Donnie Ross is critical to the de-
termination of whether Respondent would have discharged 
Widener in the absence of his union or protected activities. 

Respondent currently employs Ross. Donnie Ross credibly 
testified that he examined tr
actor 3034 after hearing that 
Widener was suspended on April 10. He then spoke to either 

Steve Spence or Mike Tate 
about the damage. Afterward 
Transportation Manager Bill Bass 
came to Ross and said that 

he understood that Ross had some 
information. Ross told Bass 
that the same crack was on the fender when he drove tractor 

3034 on April 5 and 6, only the cr
ack was now a little bit big-
ger. He told Bass that the crack was pulled out not pushed in. 
Bass replied that Wide
ner had scuffed the tire. Ross replied that 
the substance on the tire was sweet tasting and he hoped that 
nobody peed on it because he had 
just tasted it. Bass laughed. 
Ross said that the crack had always been there and Bass just 

shrugged. Ross testified that he also confronted Bass with the 
fact that the fuelers pick up hoods by the fenders because it™s 
easier than picking them up from the front. On cross-
examination Ross was asked to demonstrate on an actual fender 
in the courtroom, how someone
 pulling on the fender could 
cause damage. Ross pulled the fender and damaged it by 

enlarging a crack and actually pulling a section of the fiberglass 
                                                          
 4 Ernest Barger testified that Bill Bass asked him to examine damage 
to tractor 3034 in April 1997. Michael Brooks testified that he exam-
ined pictures of damage to tractor 3034. 
5 In comparison to Bass™ decision to discharge Widener despite the 
lack of direct evidence that Widene
r was involved in an accident, Bass 
testified that he decided that he could not discharge Jimmy Anderson 
because, as Bass explained, we ﬁcould not for sure say that he com-
pletely falsified his log or his 
trip summary.ﬂ Anderson and Randall 
Perdue were followed during portions of their runs to Pigeon Forge and 
Sevierville, Tennessee, on Ap
ril 19, 1997 (see below).  
 MID-MOUNTAIN FOODS 261fender off in his hand. Ross testified that many of Respondent™s 
trucks have damage similar to 
that on tractor 3034. Transporta-
tion Manager Bass did not dispute the testimony of Donnie 

Ross. 
Ross™ testimony established several critical factors. First, he 
had put Respondent on notice th
at tractor 3034 was damaged 
before April 10. Donnie Ross told Transportation Manager 

Bass that the crack existed on April 5 and 6. The April 9 report of Vance Rust showed no damage, as did the April 10 report of 
John Widener.6 Second, Ross™ testimony as well 
as other evidence including 
the testimony of Greg Davis, showed that other drivers includ-
ing Vance Rust had driven tractor 3034 while it was damaged and had failed to note the damage on their condition reports.  
Third, when Bass responded to Ross™ comments, he ignored 
Ross™ point that the fender was damaged before April 10 and 
said that Widener had scuffed th
e tire. However, before that moment no one had openly raised
 a question regarding damage 
to the tire. The written reports showing what Troy Gobble and 
Roy Poston found do not mention 
damage to a tire. Moreover, 
those reports say nothing about 
additional matters included in 
testimony by William Bass. There is no mention of damage to 
the signal light or a scratch from the signal light to the crack. 
Instead those reports dealt exclusively with a crack in the right 
front fender. I am convinced on the basis of that evidence and 
the full record that Bass exaggerated in his testimony as to the 
extent of damage.
7 I am convinced from the above and the full record, that Re-
spondent failed to show that it
 would have suspended and dis-
charged John Widener in the abse
nce of his protected concerted 
and union activity. Although there 
were reports of damage to 
tractor 3034, I find that it was not unusual for tractors to show damage nor was it unusual for the drivers to fail to note damage 
on their condition reports. The issue of whether tractor 3034 
was damaged may have been pr
esented to Respondent on April 
10. However during the time before the actual discharge of 
Widener, Respondent learned 
that tractor 3034 had been dam-
                                                          
 6 The record showed that the drivers do not routinely note all dam-
age on condition reports. Evidence including pictures, shows that sev-
eral of the tractors were damaged 
including damage similar to that 
shown on a picture of tractor 3034 (R. Exh. 76d). (See for example 
pictures of another tractor showing cracks that had been repaired by 
rivets (GC Exh. 12).) Instead drivers appeared to note only new dam-
age. (For. example John Widener testified he did not report damage 
even though there was old damage to tractor 3034 on April 10. Widener 
testified that was his practice. Greg 
Davis testified there was damage to 
the right fender of tractor 3034 when he drove it on March 2, 18, and 
19, 1997. Davis did not report that 
damage. He felt it was due to normal 
wear and tear.) In fact despite cons
iderable evidence showing that there 
was a crack in the fender of tractor 3034 before April 10 (albeit it was 
not as large as it was on April 10), condition reports including the April 
9, 1997 report from Vance Rust, showed absolutely no damage any-

where on the tractor. (E.g., Greg Davis testified that tractor 3034 had a 
4-inch crack in the fender in March, 1997. Donnie Ross testified there 
was a crack in the fender when he drove it on April 5 and 6, 1997.) 
7 I am mindful of other evidence 
regarding examination of tractor 
3034 after Bass checked the damage. Ho
wever, the cracked signal light, 
the scratch back to the crack and th
e scuffed tire were not reported as 
new damage by employees that
 noted the crack on April 10. 
aged before April 10. It learned that drivers other than John 
Widener had failed to note da
mage to tractor 3034 on their 
condition reports. Respondent lear
ned that Widener as well as Vance Rust denied that he had damaged tractor 3034.  
Finally, I am convinced that
 Respondent through the testi-
mony of Transportation Manager William Bass, engaged in 
pretext in an effort to establish that it did not engage in illegal 
activity. The full record showed that Bass exaggerated his basis 
for discharging Widene
r. Bass testified that
 his actions were 
based on a determination that tractor 3034 had damage includ-

ing a cracked signal light, a scratch back from the light and a 
crack in the fender as well as a scuffed tire. Damage to the 
signal light and the scratch were
 not included in reports submit-
ted to Bass. Additionally, the 
credited testimony of Donnie 
Ross proved that Bass told him in effect that regardless of what 
damage had occurred before 
April 10, John Widener had 
scuffed a tire. That damage to th
e tire was also not supported by 
reports submitted to Bass. I find that Bass was untruthful in his 
testimony as to the reason why 
he discharged John Widener. 
Wright Line, supra; Waste Steam Management, 315 NLRB 
1088 (1994); and 
Harmony Corp
., 301 NLRB 578 (1991). 
I find on the basis of the credited record that Respondent 
failed to prove that it would have suspended and discharged 
John Widener in the absence of his union or protected activi-
ties. The record established th
at Widener was suspended and 
discharged in violation of Section 8(a)(1) and (3) of the Act. 
Randall Perdue Randall Perdue was also a driver. He was a member of the 
Teamsters in-plant organizing committee and he handed out 
Teamsters literature. The Teamsters wrote Respondent on De-

cember 20, 1996, and named the 
members of that in-plant 
committee. Perdue was included in that list of 15 employees 
(GC Exh. 6). The Teamsters™ le
tter was posted in Respondent™s breakroom. Transportation Manager William Bass admitted that he knew 
that Perdue and John Widene
r supported the Teamsters. 
Perdue was terminated because of an alleged incident on 
April 19, 1997. Respondent provided an April 23 memo to 
Perdue™s personnel file, which i
ndicated that he was in viola-
tion of work rules 1 and 7 and stated: 
 On Saturday (sic), April 19, 1997, you clocked in at Mid-
Mountain at 3:00 p.m. and departed at 3:20 p.m. for your run 
to store #609 (Sevierville). Late
r you made a stop at exit #36. 
At 4:36 p.m. you departed exit
 #36 and arrived at store #609 
at 5:45 p.m. At 6:15 p.m. you had finished switching your 
trailer and parked beside the store. Your tractor remained 
parked until you pulled out at 8:
15 p.m. When you arrived at 
Mid-Mountain you reported that you had 30 minutes of over-
time for a road delay (traffic). 
 Randall Perdue testified that he
 was held up by traffic during 
his April 19 run. He testified that he did stop at exit 36 where 
he saw two other drivers. Perdue followed driver Jimmy 
Anderson from exit 36 on down interstate highway 81, to inter-
state 40, then to route 66. He
 and Anderson were caught in 
traffic on route 66. Perdue testified that he arrived at the 
Sevierville store at 6:15 p.m. 
As shown below, Jimmy Ander-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262son also testified that he and Pe
rdue were caught in traffic as 
they entered Sevierville and that the traffic came to a halt be-
fore reaching Perdue™s delivery store. After dropping off his 
loaded trailer, Perdue attached an empty trailer to his tractor 
and pulled around to the side of the store. He stopped there, 
went into the store and had someone sign his bills, returned to 
the truck, worked on his logbook and checked out the tractor 
and trailer. Perdue left the store at 6:45 p.m. On the drive back 
to Abingdon, Perdue stopped at the Omelet Shoppe at exit 19 at 9:30 p.m. He stayed at the Om
elet Shoppe until 10 p.m. and 
then drove to Mid-Mountain where he finished his routine and 
clocked out at 10:30 p.m. Perdue submitted a summary sheet 
for 30 minutes overtime. 
Jimmy Anderson testified that
 he was driving to Pigeon 
Forge, Tennessee, while Perdue was driving to Sevierville, 
Tennessee. For part of the outgo
ing trip Anderson and Perdue 
ran in tandem. They met at exit 36 where Anderson had 
stopped for a soda. The traffic was heavier than normal as 
Anderson and Perdue drove into 
Sevierville. Perdue and Ander-
son discussed the matter over their CB radios. Both testified 

about how Perdue needed to be in the left-hand of the two right 
lanes, in order to make a wide turn into the Sevierville Food 
City store. The traffic was heavy and the two trucks came to a 
stop. Perdue testified that he turned into the Sevierville store at 
6:15 p.m. Transportation Manager William Bass testified that he met 
with the drivers when he took over his job in February 1997. 
He told the drivers that he would be monitoring their trip re-
ports, that he would be riding with them and that he would be 
riding their routes. 
Bass noticed that Randall Perdue™s regular Saturday run to 
Sevierville from March through April 9, showed traffic delays 
in the Sevierville area. He deci
ded to go to Sevierville with 
road supervisor Steve Spence and monitor the Saturday traffic. 
On April 19, he and Spence drove to Sevierville. Bass and 
Spence stopped at exit 36 and noticed trucks driven by Perdue 
and Jimmy Anderson leaving a tr
uck stop. After getting coffee 
Bass and Spence left and caught up with Perdue and Anderson 
as they were exiting the inters
tate. They followed the trucks. 
Perdue turned in at the store he was to deliver to in Sevierville 

and Bass and Spence continued on behind Anderson toward 
Pigeon Forge. Bass and Spence 
testified that Perdue and 
Anderson did not encounter traffic 
in or before Sevierville. It 
was 5:45 p.m. when Perdue turned
 in to the Sevierville store. 
Bass encountered traffic congestion between Sevierville and 
Pigeon Forge and turned back to Sevierville. Bass and Spence 
parked in a McDonald™s restaurant at 6:15 p.m., from where 
they observed Perdue™s truck that was parked at its delivery 
store in Sevierville. Bass testified they observed there was no 
traffic congestion 
in that area. 
Bass and Spence continued to ob
serve Perdue™s truck at the 
Sevierville store until Perdue left at 8:15 p.m. Bass testified that 
Perdue should have been at the Sevierville store for 30 minutes. 
Bass and Spence followed Perdue after he drove away from 
Sevierville. Bill Bass and Steve Spence testified that after leaving 
Sevierville at 8:15 p.m., Perdue drove dire
ctly to the Abingdon 
facility where Perdue arrived 
and clocked out at 10:30 p.m. 
Bass testified that he and Spence did not return to the Abingdon 
facility after watching to insure 
Perdue was going there. Instead 
they drove home. Bass said nothing about how they handled 
transportation if any; they used to come to work that day. Bass 
testified that he did not return to the facility until he reported to 
work on Monday, April 21. Steve Spence testified that upon 
deciding to drive to Sevierville on April 19, he and Bass ﬁgot 
one of the Company vehicles.ﬂ Spence testified that he and 
Bass followed Perdue back to Mid-Mountain. 
Perdue clocked out at Mid-M
ountain at 10:30 p.m. Perdue claimed 1/2-hour overtime on his trip summary because of 
traffic congestion. Bill Bass recei
ved Perdue™s trip report when 
Bass returned to work on April 21. He checked Perdue™s DOT 
log and saw that Perdue had also claimed overtime in his log. 
Bass along with Steve Spence, talked to Perdue when Perdue 
next returned to work on April 23. Bass told Perdue that they 
had witnesses that placed him 
at the Sevierville store for 2 
hours. Perdue said there was traffic congestion that he was in a 
restaurant with friends and wa
s only delayed slightly. Perdue 
said that he left the store at 
6:45 p.m. Bass terminated Perdue 
(see GC Exh. 7).  
Perdue testified that he was cal
led in and discharged on April 
23. At the end of the meeting Supervisor Steve Spence looked 
at Perdue and commented ﬁwe
ll, it was good while it lasted, wasn™t it, hero?ﬂ Randall Perdue denied that he told Respon-
dent that he was quitting at any time before April 19. Steve 
Spence denied that he told Perdue that it was good while it 
lasted hero. 
Jimmy Anderson ran 2 hours 45
 minutes overtime on April 
19. Anderson was not disciplined for claiming overtime. He did 
receive a written warning for bei
ng late arriving at the Pigeon 
Forge store (R. Exh. 64). Bass testified that they could not jus-
tify termination of Anderson in view of their failure to follow 
him during his entire route. For that reason they could not be 
sure that Anderson had completely falsified his report and log. 
Anderson was not shown to have been a known Teamsters 
supporter.  The General Counsel introduced a document (GC Exh. 9), which indicated that Perdue te
rminated his employment on 
April 13, 1997. Human Resources Assistant Carolyn Henderson 

testified that she was formerly the secretary in human re-
sources. She made a keying error regarding the computer print-
out for Randall Perdue (cf. GC Exh. 7 and R. Exh. 83). Hender-
son keyed in the date April 13 when she should have keyed in 
April 23. The documents do not show when they were pre-
pared. Henderson testified that 
she did not have the necessary 
information to prepare Respondent Exhibit 83 until she re-
ceived General Counsel™s Exh. 7 is dated April 23, 1997. Kip-
pie Lambert is a payroll supervisor. He testified that he pre-
pared form documents showing be
nefits entitlements for termi-
nated employees. He sent a lett
er to Randall Perdue showing Perdue™s date of termination as
 April 1, 1997. That date was 
based on information supplied by Carolyn Henderson in human 
resources.  MID-MOUNTAIN FOODS 263Findings Credibility 
As shown above, I found in the heading under John Widener, 
that William Bass was not a credible witness. Steve Spence 
testified in support of Bass. However, in one area even their 
testimony appears to conflict. Bass testified that he did not 
return to Mid-Mountain after the Sevierville trip. Instead he 
drove home and did not return until April 21. Bass™ testimony 
causes concern as to what happened to his and Spence™s respec-
tive vehicles used to drive to work. Steve Spence testified that 
he and Bass selected a company automobile after arriving at 
work on April 19 and that they returned to Mid-Mountain after 
the trip to Sevierville. Spence™s version appears to make more 
sense in consideration of what happened to their vehicles. Of 
course there is a possibility that both came to work by means 
other than their own automobiles but none of that was ex-
plained in the record. Instead the record shows only that Bass 
testified that he drove home without going to Mid-Mountain 
and Spence appeared to testify that the two did stop at Mid-
Mountain.  In view of my find
ings here, demeanor, and the full 
record, I do not credit either Bass or Spence to the extent their 

testimony conflicts with credited 
evidence. To the extent there 
is conflict between the thre
e, I credit Randall Perdue. 
Of the witnesses that testified regarding this matter I was 
most impressed with the demean
or of Jimmy Anderson. Ander-
son is a current employee and 
he was equally responsive to 
both direct and cross-examination. I credit the testimony of 

Anderson over that of other witnesses.  
Conclusions As to whether Respondent illeg
ally discharged Perdue, I 
shall first consider whether the General Counsel proved 
through persuasive evidence that
 the Respondent acted out of 
antiunion animus. 
Manno Electric
,  321 NLRB  at 1 fn. 12; 
Wright Line, supra;  and NLRB v. Transportation Management Corp., supra. The testimony is not in dispute but that Randall Perdue was 
an open Teamsters™ supporter a
nd that Respondent knew of 
Perdue™s support of the Teamster
s. The credited record also 
showed that Respondent harbor
ed animus against the Team-
sters. As shown above, Supervisor Gil Johnson threatened Fred 

Badger that John Widener and a group of other people™s days 
were numbered. The threats by 
Johnson were made on April 7. 
As shown above I found that Re
spondent illegally discharged 
John Widener on or around April 15 because of his union and 

concerted activities. The incident that allegedly resulted in 
Perdue™s discharge occurred on April 19.  
Perdue was treated differently 
than another driver that was 
not shown to be a union supporter. Although Jimmy Anderson 
claimed 2-3/4 hours™ overtime fo
r his April 19 run, Bass elected 
not to discharge Anderson because he could not say that Ander-
son ﬁcompletely falsified his log 
or his trip summary.ﬂ Instead 
Anderson was given a written warn
ing for late arrival at his 
Pigeon Forge delivery store (R. Exh. 64). According to Bass he 

elected to drive to Sevierville on April 19 in order to check 
traffic congestion. He and Spence
 passed through Sevierville at 
5:45 p.m. and continued to foll
ow Anderson enroute to Pigeon 
Forge until they were stopped by
 traffic congestion. After re-
turning to Sevierville Bass noted there was no traffic conges-
tion in that area. Perdue delayed at Sevierville until 8:15 p.m. 
but claimed only 1/2-hour overt
ime as opposed to Anderson™s 
claim. I credit Anderson™s tes
timony showing there was traffic 
congestion in Sevierville.  
The evidence supports a determination that Respondent was 
motivated to discharge Perdue by his union activities. 
There remains a question of whether Respondent proved it would have discharged Perdue in the absence of union activi-
ties. Wright Line
, supra; and 
NLRB v. Transportation Manage-ment Corp., supra. 
Respondent contended that Perd
ue was discharged because 
he allegedly falsified records regarding an April 19 trip to 

Sevierville, Tennessee.  
Perdue was assigned to drive from Respondent™s facility in 
Abingdon, Virginia, to a Food City
 grocery in Sevierville, Ten-
nessee, and to return to Abingdon. Everyone agreed that 
Perdue™s shift started at 3 p.m. 
Perdue testified that he started 
on his run at approximately 
3:30 p.m. As shown above 
Perdue™s termination memorandum noted that he left Mid-Mountain at 3:20 p.m. 
The road map shows that the distance from Abingdon to exit 
36 on interstate 81 is approximately 58 miles.
8 From there 
down interstate 81 and interstate 40, to the Sevierville/Pigeon 
Forge, Tennessee exit at Route 66, is another approximately 52 
miles. From that exit Sevierville is approximately 9 miles and 
Pigeon Forge is approximately 8 
miles beyond Sevierville. An 
amusement park called Dollywood is on route 66 between 

Sevierville and Pigeon Forge. 
William Bass testified that Perdue arrived at Food City in 
Sevierville at 5:45 p.m. That sh
ows that Perdue made the drive 
of approximately 119 miles in
 2 hours and 25 minutes. That 
time includes a stop off exit 36 and Perdue and Anderson driv-
ing from exit 36 at a speed which permitted Bass and Spence to 
catch the two trucks some 52 miles beyond exit 36 (i.e., before 
the two truck drivers exited on route 66).
9   Bass testified that Perdue did not leave Sevierville on the re-
turn trip until 8:15 p.m. Perdue drove directly to Mid-Mountain 
where he finished his shift and clocked out at 10:30 p.m.  
Therefore, the return trip including clock out time required 2 
hours and 15 minutes. 
According to Randall Perdue™s testimony he drove from 
Mid-Mountain (Abingdon) to Sevierville in 2 hours and 45 
minutes. Included in that time was his stop at exit 36 and the 
traffic congestion near Sevierville. Perdue™s drive back to Mid-
Mountain included one-half hour at an Omelet Shoppe. Perdue 
testified that he arrived there at 9:30 and left the Omelet 
Shoppe at 10:00 p.m., drove th
e remaining 3 miles to Respon-dent™s facility, wrapped up his 
work and clocked out at 10:30 
                                                          
 8 1997 Rand McNally Road Atlas, Un
ited States, Canada, Mexico. 
9 Respondent introduced two notes fr
om Perdue™s personnel file (R. 
Exh. 62). The notes appeared to be
 exactly the same except that one 
contained a notation. The notes in
cluded ﬁCI 300p  depart 320p  Ran-
dall stopped at exit # 36  4:20p. departed exit #36 at 4:36 p  arrived at 
store # 609 at 5:45 p (15 min early  finished switching and parked at 
6:15 p (here one note had the notation 
‚slept for 2 hours™)   Left #609 at 
8:15 p   after arriving at Mid-Mt.Šturned in a trip summary for 30 min 

O.T. for Road delay (traffic)ﬂ. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264p.m. The Omelet Shoppe was 3 miles short of his Mid-Mountain destination. Perdue™s 
testimony shows that he made 
the drive to the Omelet Shoppe in 2 hours and 45 minutes. 
Perdue™s daily log completed wh
en he arrived back at Mid-
Mountain, supports his testimony (R. Exh. 63). 
As in the case of John Widener, there was testimony from a 
current employee. Jimmy Anderson testified about the trip to 
Sevierville. As shown above, Perdue caught Anderson at exit 
36 and they drove together from there until Perdue turned off at 
the Food City grocery in Sevier
ville. Anderson
™s testimony 
directly conflicts with that of
 Bass and Spence. Anderson testi-
fied that the traffic was congested before he and Perdue reached 
Sevierville Food City and that the traffic forced he and Perdue 
to come to a stop. In view of 
his demeanor and the full record 
including Anderson™s status as a current employee I credit his 

testimony.  
I have concluded from the record that Perdue left the Abing-
don facility at 3:20 p.m. That 
is the time reflected on the only 
documents showing the departure 
time. Perdue™s testimony that 
he arrived at the Food City groc
ery in Sevierville at 6:15 p.m. 
appears correct in view of the credited testimony of Jimmy 
Anderson showing they were stoppe
d in traffic before reaching 
Food City. 
If consideration of the two versions of the return trip I notice 
that Perdue testified that he dr
ove straight from Sevierville to 
the Omelet Shoppe between 6:45
 and 9:30 p.m. That means he 
required 2 hours and 45 minutes to drive 3 miles less than the full trip back to the Mid-M
ountain facility. Under Bass and 
Spence™s version Perdue left Sevierville at 8:15 p.m. and ar-
rived back at Mid-Mountain in Abingdon at about 10:15 p.m. 
As to the return trip, I do not credit the testimony of William 
Bass and Steve Spence. The credited evidence shows that 
Perdue arrived at the Food City grocery in Sevierville later than 
the time set by the testimony of Bass and Spence. 
That evidence illustrated that Respondent engaged in pretext 
in order to discharge Randall Pe
rdue. That finding is further 
supported by the conflict in the testimony of William Bass and 
Steve Spence regarding what occurred when they returned to 
Abingdon on April 19. Bass testified that they did not return to 
Mid-Mountain. Instead they dr
ove directly home and Bass did 
not return to Mid-Mountain until April 21. Spence testified they 
selected a company car to drive to Sevierville and returned to 
Mid-Mountain upon finishing their trip. 
Wright Line
, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 

denied 455 U.S. 989 (1982); Waste Steam Management, Inc
., 
supra; and 
Harmony Corp.,
 supra. In view of the above I find that Respondent failed to show that it would have discharged Ra
ndall Perdue in the absence of 
his Union activities. Respondent e
ngaged in pretext in order to discharge Randall Perdue. I find that Respondent discharged 

Randall Perdue in violation of Section 8(a)(1) and (3) of the 
Act.  
Written Warning; Suspensions; Discharges; Tony Orfield 
Tony Orfield worked for Respondent from 1992 until 1997. 
He was an order selector. Orfi
eld engaged in union activities 
including soliciting employees to sign union cards and wearing 
shirts and hats with union insign
ia. He successfully recruited 20 
out of 35 people in perishable and produce to sign union cards. 

During August 1996 Supervisor Jim Phipps asked Orfield if he 
wanted to attend a company meeting. Orfield was wearing an 
UFCW  shirt and when he turned around Phipps could see 
UFCW on the front of the shirt. Orfield told Phipps that he 
didn™t ﬁwant to go listen to the Company™s lies.ﬂ Warehouse 
Manager Wes Basham came to Orfield and said, ﬁWell, I™m 
glad you showed your true colors
.ﬂ Basham told Orfield that if 
the Union got in there he would have to ask permission to go on 
break or go to the bathroom. Wes Basham said, ﬁMr. Orfield, 
you™re a young man. You just built a new house, got a beautiful 
wife, and two beautiful kids and he said I™d hate to see you lose 
all that.ﬂ 
Basham admitted talking to Orfield about his union shirt. Or-
field was the only employee that wore a shirt in Basham™s shop. 
He denied telling Orfield that
 the Company would close if it 
turned union.  
Orfield had an accident in the warehouse in October 1996. 
His forklift hit the leg of a rack as he backed through a flap 

door. He called the supervisors i
mmediately. Four supervisors 
came. Orfield asked if he would 
receive a writeup. Supervisors 
Vaughan and Noonchester said that
 he would not be written up 
because it was an accident and that accidents happen. They said 
that Jeff Boyd has accidents all the time. Two days later, Or-
field was told by Wes Basham
 and Jim Caudill that he was 
being suspended and written up for the accident. Orfield said 
that he did not think that was 
fair because Jeff Boyd has all 
kinds of accidents without being written up. The supervisors 
replied they were not talking about Jeff Boyd but were talking 
about Tony Orfield. He told 
them that Vaughan and Noonches-
ter had told him that he would not be written up. Basham and 

Caudill said that Orfield was not getting written up because of 
his accident but because he had violated company policy by 
backing through the door. He was given 3 days suspension and 
a final warning. When Orfield re
turned after his suspension, he 
asked his supervisors and fellow 
employees about the rule pro-
hibiting backing forklifts through a flap door. None of the su-
pervisors or employees had hear
d about that rule. Orfield saw 
all three of his supervisors™ back forklifts through flap doors 

after he returned to work.  
James Caudill is assistant warehouse manager. He was for-
merly a receiving supervisor. Orfield told Caudill that he had an 
accident as Caudill was walking through the dairy cooler. Or-
field™s machine (a SGX) had hit a rack. Orfield told Caudill that 
he had lost control of his SGX as he was coming through the curtain. The rack leg was bent backwards and Orfield™s SGX 
was covered with tons of butter. Caudill reported the accident 
to night shift shipping superv
isor Randy Noonchester. Caudill 
performed an investigation the following day at the direction of 
Wes Basham. He measured the distance from the rack to the 
doors (curtain) and concluded th
at Orfield had been operating 
his SGX improperly and that had caused the accident. Caudill 

based his findings on Orfield™s 
statement that he had come 
through the door (curtain) fork-fi
rst, which means the machine 
was running backwards. James Ca
udill submitted his investiga-
tion report to Respondent (R. Exh. 6) and he met with Wes 
Basham after submitting his report. Orfield was awarded a final 
warning (R. Exh. 3). Caudill denied there was any mention of 
 MID-MOUNTAIN FOODS 265the Union when Orfield was awarded the final warning. He also denied that Orfield was told he would not receive any punish-
ment during a conversation while Caudill was present.  
Randy Noonchester testified that
 he investigated Orfield™s October 1996 accident. He exam
ined the accident scene and 
took a statement from Orfield. He 
determined that Orfield went 
through curtained doors driving his SGX backward and lost 
control. Orfield™s SGX struck a rack containing approximately 
12 half pallets of butter. The rack leg crumpled and the rack fell 
covering the SGX with butter. The value of the damaged butter 
was estimated to be $4700. Noonc
hester submitted a report to 
Wes Basham (R. Exh. 4). Noonchest
er denied that he told Or-
field that he would not be wri
tten up. The decision to suspend 
Orfield was based on discussi
ons involving Wes Basham and 
consultation with the human resources department to insure 

they were following precedence. The normal practice is to al-
ways check with human resources prior to administering disci-
pline.  Noonchester testified th
at he did not personally make a 
recommendation as to the level of punishment to award Orfield. 
He denied that he knew that 
Orfield was a union supporter at 
the time of the accident. 
Randy Vaughn recalled Orfield 
having two accidents. One involved some pallets of butter. Vaughn went to the accident site. The forks on Orfield™s SGX 
were pointed toward the butter 
rack and away from the door cu
rtains. The butter from the rack 
had fallen on top of Orfield™
s SGX. Vaughn believes he told 
Orfield that he would not lose 
his job over the accident because 
ﬁthey try to do is be fair.ﬂ  He 
denied telling Orfield that he had 
been disciplined because of his union activity and he denied 
that he told Orfield that
 he would not be warned. 
James Day was anothe
r supervisor that testified about Or-
field™s October accident. He he
ard about the accident after re-
turning to work following time off.  
Perishable Manager Wes Basham testified that Orfield re-
ceived a warning in October 1996 (R. Exh. 97). He met with 
Orfield and James Caudill and ga
ve Orfield the warning. Ba-
sham had accident reports from Noonchester and Caudill and a 
written statement from Orfield. Basham testified that Orfield 
could have been terminated for that incident. Basham estimated 
the value of the damaged butter at $1500 to $2500. He checked 
with human resources, as was the 
usual routine, before issuing 
disciplinary action to Orfield.
 Another employee, Ron Ryan, 
had received a warning for a similar occurrence (R. Exh. 7).  
On January 20, 1997, Orfield tried to follow another forklift 
(Jerry Price) through the apple room cooler door. The door 
closed on his forklift. He called Supervisor Trey Browning and 
Browning asked what had happened. Orfield explained that he 
had not pulled the cord that closed the door but that it had shut 
on his machine. Orfield mentioned that perhaps the cord had 
hung on Jerry Price™s forklift. Pri
ce came back to the accident 
scene and agreed that the cord may have snagged on his ma-
chine. Browning filled out an accident report that night with 
Orfield™s help.  Darrell Millard is a switcher 
for Respondent. He described 
the doors into the apple room as 
being like elevator doors. They 
open and close by pulling cords 
outside and inside the apple 
room. Millard was standing near the doors when Tony Orfield 
approached. Jerry Price had just gone through the doors and 
they were beginning to close, as
 Orfield was 2 or 3 feet away. 
The doors caught on Orfield™s m
achine as he passed through. 
Millard did not see the cords snag on either Price or Orfield™s 
machines. 
Trey Browning formerly worked for Respondent as produce 
team leader. He noticed Jerry 
Price drive through the doors and 
he swept trash out of the way fo
r Price to place his pallets. Tony Orfield yelled at Browning and he walked over and saw 
the doors had closed on Orfield™ SGX. Browning talked with 
Orfield and Jerry Price. Neither said anything about cords 
snagging on their equipment. Browni
ng denied that he said that 
the cord could have snagged on either Price or Orfield™s 
equipment. Browning submitted a note to Wes Basham (R. 
Exh. 8). In a subsequent conversation Jerry Price told Browning 
to tell Basham that Price was the one that hit the door. Price 
said they™d just write him up but if it was Orfield that hit the 
door, Orfield would be fired (see
 R. Exh. 9(a)). Browning de-
nied that he knew Orfield to be a union supporter.  
When Orfield reported the next day, Supervisor Terry Boyd 
said he would have to see Wes 
Basham. Basham told him they 
had to terminate him. Orfield asked why since he had done 
nothing wrong. Basham said something about Orfield getting 

off his machine, pulling the cord to close the doors and then 
calling Trey Browning.  
Perishable Manager Wes Basham testified about Orfield™s 
discharge. After receiving a 
report from Trey Browning (R. 
Exh. 9), Basham phoned Browning 
and discussed the accident. 
Basham then checked with human resources. He learned that 
another employee, Johnny Coalson, had been terminated under 
similar circumstances (R. Exh. 11). Basham met with Orfield 
and Terry Boyd and informed Orfield of his termination (R. 
Exh. 98). He admitted that he knew of Orfield™s union activity 
but he denied that he said an
ything to Orfield about union activ-
ity.  
Jerry Price is a forklift operator in produce. On January 20, 
1997, Price saw Tony Orfield coming across the dock about to 
enter the apple cooler. Price drove through the door and set 
some pallets down on the dock. He heard Tony Orfield yell for 
a supervisor. Orfield was standing by his forklift. Price walked 
over and heard Orfield explain to
 Supervisor Trey Browning 
that he had not pulled the cord to shut the door. Price told 
Browning that he had not pulled the cord when he came 
through the door but that it was possible the cord had hung on 
Price™s machine. Price also talked to Supervisor Terry Boyd. 
He told Boyd that the only explanation was that the cord had 
hung on Price™s machine. The following Monday Wes Bessham 
said that he wanted to explain to Price why Orfield had been 
fired. Bessham said the company 
was just being consistent with 
what they had done in other cases. Bessham told Price that he 

had conducted tests and he wa
s convinced that Orfield had 
pulled the cord on the inside of the apple room. Price replied 
that he did not believe th
at is what had happened. 
Price recalled that forklift operator Tandy Southerland had 
an accident in October or November 1996, on the same door as 
Price. The door was damaged. S
outherland was not discharged. 
Southerland did not show whet
her or not he supported the UFCW. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266Findings Credibility 
I was impressed with the demea
nor of Tony Orfield, James 
Caudill, Randy Noonchester, Darre
ll Millard, Trey Browning, 
and Jerry Price. The testimony of
 Orfield regarding his conver-
sation with Basham about the UFCW was not disputed by Ba-
sham. Basham denied that he threatened Orfield that the plant 
would close if the Union came in but he did not deny that he 
otherwise threatened Orfield. I 
credit Orfield. As shown below, 
I also credit evidence showing that Orfield was treated in a 
disparate manner.  
Conclusions I shall first consider whether the General Counsel proved 
through persuasive evidence that
 the Respondent acted out of 
antiunion animus
. Manno Electric, 
supra; Wright Line
, supra; NLRB v. Transportation Management Corp.,
 supra. 
As shown here Tony Orfield 
engaged in UFCW activity and 
Respondent was aware of his support of the UFCW. Orfield™s 

credited testimony proved that Wes Basham told him that he 
would have to ask for permission to go on break or to the bath-
room if the Union got in and Basham threatened Orfield by 
saying he would hate to see O
rfield lose his family and new 
house. Basham admitted that he talked to Orfield in August 
1996 after noticing that he was w
earing a union shirt. Basham 
did not deny the comments testified to by Orfield. He denied 

that he threatened Orfield that the facility would close if it turns 
union. However, Orfield did not 
testify that Basham made a 
threat to close. Although Basham
™s conversation with Orfield 
was not alleged as a violation, I credited Orfield™s testimony, 
which shows a serious threat because of Orfield™s union activi-
ties. In view of all the matters 
that occurred in early 1997, as 
shown in this decision, the timin
g of Respondent™s discharge of 
Orfield is significant. In view of that evidence, the evidence as 

shown herein of Respondent™s antiunion animus and the timing 
of its action against 
Tony Orfield, I find that the General Coun-
sel proved prima facie that Respondent was motivated by union 
animus to suspended and discharged Tony Orfield. 
There is a question as to wh
ether Respondent would have 
suspended and discharged Orfield in the absence of his union 
activities. Tony Orfield had two accidents while working for 
Respondent. As shown above he 
received a final warning and 
suspension for an October 1996 accident and he was discharged 
for another accident in January 1997. Wes Basham admitted 
that Orfield did not have an accident before October 1996. 
In October 1996 Orfield backed through a flap (curtain) door 
and struck the leg of a rack. Tons of butter fell from the rack 
and covered Orfield™s machine (SGX). On January 20, 1997, 
Orfield tried to drive his SGX through an opening as the doors 
were closing. The doors closed 
on his machine. There was dis-
puted evidence regarding why the doors closed. However, there 

is no dispute but that Orfield entered the doors without having 
first pulled the cord that opened the door. Instead Orfield saw 
another machine come through the door and he tried to pass 
through before the door closed after that machine. 
Respondent argued that Orfield was not treated with dispar-
ity. Wes Basham testified that former employee Ron Ryan was 
suspended and given a final wr
itten warning because he hit a 
pallet rack leg while operating a forklift (R. Exh. 7). Ryan was 
suspended on December 1, 1995. Also, Basham testified that 
employee Johnny Coalson was fire
d when he had an accident 
after he had received a final wa
rning. Coalson was terminated 
on December 17, 1996 (R. Exh. 11). Respondent questioned 
Tony Orfield regarding the disc
ipline of Johnny Coalson. Or-
field testified that Coalson had 
fallen asleep on his scrubber 
machine and ran into a pallet leg. Coalson failed to report the 
accident. 
Disciplinary actions resulting from accidents were not lim-
ited to Orfield, Ryan and Coal
son. Documents contained in 
General Counsel™s Exh. 16 show
 that several employees re-
ceived either a talking to or a verbal warning for damage to 
equipment or merchandise. 
Tandy Sutherland received a verbal warning on December 9, 
1996, because he hit the door that 
enters the apple room with an 
SGX. Brad Webb received a verbal correction report on May 

22, 1994, when he tore an eye wash station off the wall as he 
was picking up yellow cart with a tow motor. An undated 
memo shows that Bill Osboard ﬁ
got pallet jack caught in dairy 
cooler door. Motor runs but when you pull the cord the doors 
won™t open. I cautioned him to be more careful.ﬂ A July 11, 
1995 memo reflected that Jeffrey Boyd bent a rail while letting 
the boom down of a forklift. Eugene Tuell was issued a verbal 
correction report on May 24, 1994, for ﬁknocking the heater 
down from above the freezer door.ﬂ 
 A memo was written regarding David Atwell damaging a 
door on February 27, 1991. A memo dated November 13, 1988, 
showed that Mike Harmon had been talked to about hitting a 
door as he was taking a stack of pallets outside. The memo 
noted that the door will not close all the way down because of 
the damage. David Kiser was talked to about his damaging 27 
cases of cat food. Kiser was stacking a pallet of product when 
ﬁhe ran into the back stack causing them to fall.ﬂ  
Assistant Warehouse Manager 
James Caudill distinguished 
Orfield™s October final warning 
from other disciplinary actions. 
He testified that Orfield was 
suspended for ﬁmisuse and the amount of damage done.ﬂ I find 
that explanation fails to sup-
port a finding that Orfield would have been suspended then 
discharged, in the absence of Union activities. As to Caudill™s 
testimony that Orfield™s case s
hould be distinguished because 
he misused his equipment, the above documents show that all 
the incidents included therein 
involved misuse of equipment and none, (with the exception of Ron Ryan and Johnny Coal-

son) resulted in more than a verbal warnings. Ron Ryan was 
suspended but not discharged. Co
alson fell asleep on his scrub-
ber machine and did not report the accident on the day of the 
occurrence. 
As to ﬁthe amount of damage,ﬂ the testimony of Respon-
dent™s supervisors illustrates that issue was never investigated 
and was an apparent afterthought. The evidence shows that no 
one bothered to determine the am
ount of damage and there had 
been no discussions as to damages. At the hearing James 
Caudill estimated the damage at $500. Wes Basham estimated 
the damage at $1500 to $2500. Randy Noonchester estimated 
the damage at $4700. I am convinced that there would not have 
been such confusion in estimates
 if the supervisors had fully 
considered the matter of damages in determining the severity of 
 MID-MOUNTAIN FOODS 267Orfield™s punishment. Instead the evidence shows that Respon-
dent engaged in pretext in an effort to justify Orfield™s suspen-
sion and discharge. 
Wright Line
, supra; Waste Steam Manage-ment, supra; and 
Harmony Corp.,
 301 NLRB 578 (1991). I find 
that the record failed to show that Respondent would have sus-
pended, given a final warning a
nd discharged Tony Orfield in 
the absence of union activities and that Respondent violated 
Section 8(a)(1) and (3) by suspending and discharging Orfield.  
Ronnie G. Brooks 
Ronnie Brooks was an aisle forklift operator. He started 
working for Respondent in October 1985. Brooks called in sick 
on August 5, 1996. Eventually, he had surgery on his hand and 
was off work on medical leave. On February 5, 1997, his phy-
sician signed a release for Brooks to return to work on February 
24 (GC Exh. 3). 
Respondent wrote Brooks on January 13, 1997, that he 
would reach his maximum allowable disability leave on Febru-
ary 11 (GC Exh. 2).
10 Respondent advised Brooks that he 
would be terminated if he did not return to work by February 

11 unless he made a written request for an extension of his 
leave. Director of Human Resources Mark Millwood testified 
that Respondent reserved the right to terminate anyone out with 
a disability for over 6 mont
hs (see employee handbookŠR. 
Exh. 24).  
Brooks participated in the UFCW organizing campaign be-
fore he went on sick leave, by signing a UFCW authorization 

card. The parties stipulated that counsel for the General Coun-
sel and Respondent reviewed Union authorization cards signed 
by employees including Books, on February 6, 1997. Respon-
dent posted a list of names of witnesses for the upcoming 
NLRB hearing and counsel for the General Counsel shared an 
index of card signers with Respondent on February 10, 1997. 
On February 6, 1997 (GC Exh. 4), Ronnie Brooks submitted 
a written request for an additional 2 weeks of leave. On Febru-
ary 14 Respondent wrote Brooks denying his request and ter-
minating his employment (GC Exh. 5).  
John Dollar no longer works for Respondent. He was for-
merly the director of operations and human resources. Dollar 
testified that Brooks was terminated because he was on disabil-
ity leave for over 183 days. Resp
ondent denied Brook™s request 
for an extension for two reasons
. One, it was company policy to 
deny extension of disability l
eave and two, Brook™s job was no 
longer needed and had been eliminated. Dollar recalled that 
Respondent always discharged employees that exceeded 183 
days disability leave.  
Findings Credibility 
Significant evidence regarding Brooks is not in dispute. I 
find that Brooks engaged in Union activities and that Respon-dent learned that Brooks had si
gned an authorization card when 
it reviewed cards signed by employees on February 6, 1997. 
Respondent also learned on Fe
bruary 10 that Brooks was a 
potential witness for the General Counsel in an upcoming hear-

ing. The evidence is not in dis
pute as to other factors including 
                                                          
 10 The Tr. at p. 760, erroneously reflects that I referred to the attor-
neys as ﬁchildren.ﬂ I correct the r
ecord and strike the word children. 
Brooks disability leave, the fact
 that Respondent notified him 
of his potential termination (GC Exh. 2), his request for exten-
sion of leave and his term
ination (see GC Exh. 5). 
Conclusions I shall first consider whether the General Counsel proved 
through persuasive evidence that
 the Respondent acted out of 
antiunion animus.  Manno Electric, supra; Wright Line
, supra; NLRB v. Transportation Management Corp.,
 supra. 
 As shown above, Respondent learned that Ronnie Brooks 
had signed a union authorization card on February 6, 1997. On 
February 13, it discharged Brooks. In view of my findings 
herein regarding animus and 
the evidence showing knowledge 
and timing, I find that the Gene
ral Counsel proved prima facie 
that Respondent was motivated by antiunion animus to dis-
charge Ronnie Brooks.
 There is a question of whether Brooks would have been ter-
minated in the absence of his un
ion activities. On January 13, 
1997, Respondent advised Brooks th
at he would be discharged 
ﬁunless you request a personal leave of absence through the 
Human Resources Department.ﬂ  
On February 6, Brooks requested 2 additional weeks of leave 
until May 24, 1997. He attached a February 5, 1997 memo 
from a physician showing that Brooks may return to work 
without restriction on February 24, 1997. 
On February 14, Respondent wrote Brooks that his request 
was denied and his employment terminated.  
The above shows that Ronnie Brooks complied with condi-
tions expressed in Respondent™s January 13 letter. Respondent 
offered evidence that it has de
nied request for extensions of 
sick leave. However, those instances showed the employees 
requested extensions of medical 
leave without date for the leave 
to expire and it was apparent that each anticipated a long period 

of extended leave. On the other hand, Brooks asked for a defi-
nite time of only 13 days additional leave. Respondent also 
contends that it has no need for Brooks in that it was never necessary to fill his job. Howe
ver, Respondent stated in its 
January 13 letter to Brooks that 
it could have reassigned him to 
another job. 
I find that the record failed to
 show that Brooks would have 
been terminated in the absenc
e of union activity. Respondent 
terminated his employment in vi
olation of Section 8(a)(1) and 
(3) of the Act. 
Written Warnings; Daniel Hounshell 
Daniel Hounshell has worked for Respondent for over 11 
years. He operates a forklift.
 Hounshell attended UFCW meet-
ings and wore a T-shirt to work about once a week during the 
organizing campaign. Hounshell was shown on a December 18, 
1996 TV newscast while he was 
attending a UFCW meeting in 
Abingdon. That film was shown on a local newscast. Only two 
African-American employees 
supported UFCW and Hounshell 
was the only one shown on the December 18 news.  
Tony Lewis asked Hounshell to work overtime on December 
19. Hounshell declined saying he
 needed to leave. Lewis re-
plied that ﬁMahoney needs to talk to you.ﬂ However, Mahoney 
never came to see him and Hounshell clocked out about 4 min-
utes before 5 o™clock. Lewis admitted that he knew that Houn-
shell was a single parent and H
ounshell had told him that he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268could not work overtime without prior notice because he had to 
pick up his child. Lewis admitted that he told Jeff Mahoney that 
Hounshell had a problem with working over on December 19.  
Lewis was aware that Hounshell frequently wore a UFCW shirt 
to work.  He wore the shirt after the election.  
On December 23 Tony Lewis told Hounshell that Mahoney 
would like to talk to him about December 19 but Mahoney did 
not show up that day. Nevert
heless, Hounshell was awarded a 
verbal warning. He met with T
ony Lewis and Alvin Olinger in 
the conference room. Lewis told Hounshell that he was a good 
worker but Hounshell was given the verbal warning for leaving 
and not working overtime without checking with Jeff Mahoney 
(R. Exh. 96). 
Assistant Warehouse Manager Jeff Mahoney was formerly in 
charge of receiving. It snowed in December 1996 and everyone 
was asked to work over. Anyone
 that could not work overtime 
was to tell his or her team leader. The following day employees 
were again asked to work overtime. At that time anyone that 
expressed an unwillingness to work over was told to report to 
Mahoney. Daniel Hounshell re
ceived a warning for leaving 
without checking with Mahoney (R. Exh. 96). Hounshell did 

not report to Mahoney and he di
d not work overtime. Several 
employees including union supporters Coy Wolfe, John Sykes, 

and Freddie Hall asked to be excused that day and all were granted authority to leave without working overtime. All those 

employees were listed as union committeemen on a letter re-
ceived by Respondent (R. Exh. 2). That letter was mailed by 
the UFCW on July 23, 1996. Ma
honey testified that he was 
unaware that Hounshell appeared
 on TV at a UFCW meeting. 
Mahoney testified that he coul
d not remember whether he 
approached Coy Wolfe or Wolfe approached him, regarding 
whether Wolfe would work overtime. He admitted that he 
probably approached Wolfe after be
ing told by Tony Lewis that 
Wolfe could not work overtime. Mahoney admitted that he 
went to John Sykes and confir
med that Sykes could not work 
overtime after learning that from Tony Lewis. He admitted that 
he saw some employees at the 
time clock and gave them per-
mission to leave before worki
ng overtime. Those included 
some that were not listed on the UFCW organizing committee. 
When asked about approachin
g Daniel Hounshell, Mahoney 
testified that Hounshell left ab
out 5 minutes early that day.
11 That was before Mahoney arrived at the clock. 
Dry Warehouse Manager Buddy H
onaker testified that he 
asked employees to work overtime on December 18 or 19, 
1996, following a snowstorm. He told the employees to see 
their team leader if there was a problem with working overtime. 
Jeff Mahoney and Mark Hartzog were appointed point men to 
insure the necessary shipments were made. Honaker admitted 
that Hounshell had worn 
a UFCW shirt and hat. 
Hounshell had never been disciplined for refusing to work 
overtime before December 19 even though he had actually 
refused to work overtime on a number of occasions. 
John Sykes is a forklift operator. He was one the UFCW or-
ganizing committee and he wore 
UFCW paraphernalia to work. 
He did not wear the UFCW pa
raphernalia after the August 
                                                          
 11 Hounshell™s verbal warning (R. Exh.
 96) shows that he left 4 min-
utes early. 
1996 election. Oher UFCW suppor
ters continued to wear 
UFCW T-shirts after the electio
n. Sykes saw Daniel Hounshell 
at a UFCW meeting on the December 18, 1996 11 p.m. TV 
news. Hounshell had on a vote ye
s UFCW T-shirt. Hounshell is 
one of only three African-Americans that worked for Respon-
dent and one of two 
that supported UFCW. Tony Lewis asked John Sykes to work overtime on Decem-
ber 19. Sykes replied that he had car trouble and could not work 
overtime. Lewis said that wa
s okay. He said nothing about 
seeing Jeff Mahoney. Mahoney did come by Sykes™ work-
station that day and asked if 
Sykes had car trouble. Mahoney 
then said okay and walked off. As Sykes was leaving work with 

some other employees, Mahoney pointed to him and repeated 
that Sykes had car trouble. He also
 pointed to some of the other 
employees and said something about why each was leaving. 

Those other employees leaving included Coy Wolfe, Mike 
Harmon, Freddie Hall, and Curtis
 Henley. Mahoney did not tell 
anyone they could not leave. 
Tony Lewis asked Mike Harmon to work overtime on De-
cember 19, 1996. Harmon said that 
he could not work overtime, 
that he had to pick up his son 
at the babysitter™s. Later, Jeff 
Mahoney saw Harmon at the timeclock and said,  ﬁ[S]o you 

have to go pick up your son,ﬂ and Harmon nodded that was 
correct. Mahoney told the employees that left that Respondent 
would expect them to work overtime in the future because there 
was going to be some bad weather. 
Findings Credibility 
I was impressed with the dem
eanor of Daniel Hounshell, John Sykes, Tony Lewis, and Buddy Honaker.as to this particu-
lar issue.  I was not impressed 
with the demeanor of Jeff Ma-
honey and I do not credit his testimony to the extent it would 
show that he did not treat Hounshell discriminatorily.  
Conclusions I shall consider whether the record showed that the Respon-
dent acted out of
 antiunion animus. 
Manno Electric, supra; Wright Line, supra; NLRB v. Transportation Management 
Corp., supra. As shown throughout this deci
sion Respondent demonstrated 
animus against the UFCW. The evidence reveals that Daniel 
Hounshell was shown on TV news at a UFCW meeting while 
wearing a ﬁvote yesﬂ shirt. The credited record showed that 
Hounshell was discriminatorily 
warned for refusing to work 
overtime on the day after that TV program. The record showed 
that no one else was disciplined for refusing to work overtime 
on December 19. I find that evidence supports a finding that 
Respondent warned Hounshell because of its union animus. 
Respondent contended that it 
would have warned Hounshell 
in the absence of his union activity because he failed to follow 
directions and check with Je
ff Mahoney before leaving on De-
cember 19. I find that the record does not support Respondent. 
Other employees also failed to check with Mahoney. Mahoney 
was standing at the timeclock 
and he commented to several 
employees regarding why they could not work overtime. Ma-
honey testified that he did not see Hounshell but that was be-
cause Hounshell left before Mahoney reached the timeclock. I 
 MID-MOUNTAIN FOODS 269do not credit Mahoney™s testimony in that regard. Instead I 
credit Hounshell that he saw Mahoney as he was leaving on 
April 19 and that he and Mahoney ﬁlooked eye to eye.ﬂ Al-
though Hounshell may have left 4 minutes early on December 
19, he was not disciplined for l
eaving early. I am convinced and 
find that Respondent engaged in pretext in claiming that Houn-

shell would have been warned in the absence of his UFCW 
activity. 
Wright Line, supra; Waste Steam Management
, supra; and Harmony Corp
., 301 NLRB 578 (1991). I find that Re-
spondent was motivated by union 
animus to warn Hounshell and the record failed to show that Hounshell would have been 
warned in the absence of his union activity. I find that he was 
warned in violation of Section 8(a)(1) and (3) of the Act. 
Larry Nunley 
Larry Nunley operates a forklift. He was a representative for 
the Teamsters during NLRB hearings in February 1997. Nunley 
was called to the training room after February 27, 1997, where 
he met with Supervisors Mark
 Hartzog and Alvin Olinger. They told Nunley that he had misloaded a pallet on store 606 
that should have gone to store 
602. Nunley reminded Hartzog 
and Olinger that they had said they would not do anything 
about that incident because the truck went there every day. 
Hartzog and Olinger replied that 
they had a picture taken by a 
lady in the store showing that 
it was Nunley™s mi
sload. Nunley 
stated that the picture did not s
how that he was the one that had 
loaded the pallet. Nunley was given a writeup (R. Exh. 35).  
Greg Johnson is an auditor for 
Respondent. He is responsible 
for checking the quality of 
work. Johnson recalled a misship-ment by Larry Nunley in February 1997.  Johnson received a 
phone call from the manager of store 606 complaining that she 
had received the misshipment. He denied that he talked with 
Nunley about that incident and he denied that he told Nunley or 
Tim Alderson that he thought that
 Tim Salyer was responsible 
for the misshipment. 
Alvin Olinger testified about 
the February 1997 misshipment 
to store 606. He denied telling Nunley that he thought Tim 

Salyer was responsible for the 
misshipment or that Nunley™s 
action would be overlooked. Salyer
 had loaded for shipment to 
store 602 but that shipment was not set to depart until some 5 
hours and 15 minutes after the shipment departed for store 606. 
Olinger denied telling Nunley that Bobby Collins had a mis-
shipment that had been overlook
ed. Alvin Olinger testified that 
contrary to testimony by Eugene Osborne, Price, Collins, and 
Chapman did receive warnings. Price was written up three 
times and was ultimately terminated for misshipments (R. Exh. 
42, 43). Chapman was given a verbal warning on August 29, 
1986 (R. Exh. 46) and Bobby Collins received a verbal on May 
12, 1986 (R. Exh. 47). Olinger testified that Salyers should not 
have received a warning. Instea
d that misload was the respon-
sibility of Larry Nunley and Nunley received the warning. 
Olinger testified that company supporter Bernie Gobble re-
ceived a notation for two misl
oaded pallets on September 1, 
1995 (R. Exh. 48). 
Mark Hartzog, supervisor (t
eam leader), denied telling 
Nunley that Nunley™s misship
ment would be overlooked. 
As shown below, Eugene Osborne testified that he heard 
about misshipments around once each month and that employ-
ees are not always disciplined for misshipments. Employees 
Tim Salyers, Bobby Collins, Craig Price, and Charlie Chapman 
had misshipments and were not disciplined. 
As shown above, Bobby Collins 
testified that he never did 
anything to show that he supported the union. He has been 
responsible for two misloads. Once in 1996, Alvin Olinger told 
Collins that Collins had a misload. Collins was not disciplined. 
He was told that he had a second misload in June. That was about six months after his first 
misload. Collins talked to first 
Alvin Olinger then Buddy Honaker, but was not disciplined for 
that occurrence. Collins admitted that Bernie Gobble had re-
ceived a warning because of a misshipment. 
Findings Credibility 
I observed the demeanor of 
Larry Nunley, Greg Johnson, 
Alvin Olinger, Mark Hartzog,
 Eugene Osborne, and Bobby 
Collins. I am convinced that Nunley and Collins were truthful 

in view of their demeanor and the full record. Both are cur-
rently employed by Respondent and each has worked at Mid-
Mountain for 12 years. 
Conclusions The test in determining whether a warning constitutes an un-
fair labor practice requires that I first consider whether the Re-
spondent acted out of antiunion animus. 
Manno Electric, 321 
NLRB 1 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982); NLRB v. Transportation Management Corp
., 462 U.S. 
393 (1983). As in all the above cases, th
e record established Respon-
dent™s animus towards unions and it showed that Nunley was 

acting as representative for the Teamsters during NLRB hear-
ings in February 1997. As in th
e allegations regarding Eugene 
Osborne, I am concerned with whether Nunley was treated in a 
disparate manner. 
Several of the employees noted by Alvin Olinger for mis-
shipments were involved during the 1980s and up until 1995. A 
note was made about Bernie Gobble misloading two pallets on 
September 1, 1995. Eugene Osborne was previously noted for 
misshipments in 1986, 1989, 1991, 1993, and 1994. 
After the UFCW filed charges on March 13, 1997, alleging 
the disciplinary actions agai
nst Osborne and Nunley were 
unlawful, Respondent disciplined 
and finally discharged Craig 
Price. Price was given a written
 warning on April 9, 1997, be-
cause he misshipped 45 cases of product. The written warning 
noted that Price had received a verbal warning for misshipment 
on March 14, 1997. Price was 
discharged on May 16, 1997, 
because he misshipped a pallet of goods to store 685 that 
should have gone to store 686, and a cigarette and tobacco or-
der to store 610 that should have gone to store 40; and he failed 
to ship a pallet of repack product to store store 632.  Eugene 
Osborne™s alleged illegal discip
linary action was a January 20, 
1997 verbal warning for ﬁmisshipment of two pallets of spe-
cials for store # 827, Eugene shipped to store # 678.ﬂ  
Respondent was not consistent in
 its practice of disciplining 
employees for misshipments. Occasionally, as in the case of 
Bobby Collins, employees were not disciplined for misship-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270ments. However, in numerous other occasions employees were 
warned and even discharged for that infraction.  
Nevertheless, I am convinced that Larry Nunley was treated 
with disparity. Nunley was shown to have engaged in protected 
activity at a NLRB hearing immediately before his written 
warning. He acted as NLRB representative during 2 weeks of 
hearing in February and the misshipment occurred on the next 
to last day in that month. As
 shown below, unlike Eugene Os-
borne, Nunley received a written warning and unlike Osborne, 
Nunley was not shown to have been a habitual violator of the 
policy against misshipments. N
unley did not have a misship-
ment before February 27. Additi
onally, Nunley must be distin-
guished from Craig Price. Price was disciplined after charges 
were filed alleging that Nunley
 and Osborne were illegally 
disciplined for misshipments and an examination of Price™s 
warnings and discharge (R. Exhs. 41, 42) shows that Price™s 
offenses were far more serious
 and numerous than Nunley™s. 
Respondent violated Section 8(a)(1) and (3) by warning 

Nunley. 
Eugene Osborne Eugene Osborne has worked for Respondent for over 12 
years. His present job is HBA or
der selector. Before becoming 
an order selector in 1997, he worked on the receiving dock. 
Osborne participated in the UF
CW campaign and was listed as 
a member of the UFCW organizing committee in the Union™s 
July 23, 1996 letter to Respondent
 (R. Exh. 2). Osborne handed out literature and wore UFCW tee shirts and hats to work. He 
assisted counsels for UFCW and the General Counsel at a NLRB hearing in February or March 1997 and he acted as 

UFCW observer during th
e NLRB election.  
Supervisor Jim Phipps issued a verbal warning to Eugene 
Osborne for a misshipment (R. Exh. 34) on January 20, 1997. 
The General Counsel does not c
ontest that Osborne had a mis-shipment. Previously Osborne had been warned for misship-
ments in 1986, 1987, 1989, 1993, and 1994.  
Osborne heard about misshipments around once each month 
and employees were not always 
disciplined for misshipments. 
Employees Tim Salyers, Bobby Collins, Craig Price, and Char-
lie Chapman had misshipments and were not disciplined. 
Respondent offered evidence that
 Price, Collins, and Chap-man did receive warnings. Price received warnings and was 
ultimately terminated for misshipments (R. Exhs. 42, 43). 

Chapman was given a verbal warning on August 29, 1986 (R. 
Exh. 46) and Bobby Collins received a verbal on May 12, 1986 
(R. Exh. 47). Alvin Olinger testified that Salyers should not 
have received a warning. Instea
d that misload was the respon-
sibility of Larry Nunley and Nunley received the warning.
12 Olinger testified that company supporter Bernie Gobble re-
ceived a notation for two misl
oaded pallets on September 1, 
1995 (R. Exh. 48).  
As shown above, Bobby Collins 
testified that he never did 
anything to show that he supporte
d the union. He testified about 
his responsibility for two misloads in 1996. In early 1996, Al-
vin Olinger told Collins that Collins had a misload. Collins was 
                                                          
                                                           
12 As shown above, I found that Resp
ondent engaged in unfair labor 
practices by warning Nunley. 
not disciplined. He was told that he had a second misload later 
that year. That was about six m
onths after his first misload. Collins talked to first Alvin Olinger then Buddy Honaker but 

was not disciplined for that occurrence.  
Jim Phipps denied that he said to Eugene Osborne ﬁif you 
don™t have a misshipment every so often you™re not working 
hard enough.ﬂ Phipps admitted that Osborne did tell Phipps that 
another supervisor (probably Ma
rk Hartzog) had made that 
statement to Osborne.  
Findings Credibility 
Bobby Collins impressed me as a truthful witness in view of 
his demeanor and the full record. I credit his testimony. As to 
Eugene Osborne, I observed nothing, which caused me to doubt 
his testimony. However, I am 
convinced in view of documen-
tary records to the contrary that Osborne was wrong in his tes-
timony that Respondent did no
t discipline other employees 
including Bobby Collins, Craig Price, and Charlie Chapman 

because of misshipments. As to the conflict between Osborne 
and Phipps, in view of his te
stimony and demeanor, I am not 
convinced that Phipps was truthful
.  As to that matter I credit 
Osborne.  Conclusions I first consider whether the Respondent acted out of anti-
union animus in warning Osborne. 
Manno Electric
, 321 NLRB 1 fn. 12 (1996); Wright Line, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert.  denied 455 U.S. 989 (1982); 

NLRB v. Transportation Management Corp., 462 U.S. 393 
(1983). As in all the above cases, th
e record established Respon-
dent™s animus towards unions an
d it showed that Osborne was 
disciplined during the time he 
was engaged in union activity.
13 The primary question is did Re
spondent treat Osborne in a 
discriminatory manne
r because of his activity on behalf of UFCW. As shown above several 
of the employees were noted 
for misshipments. A note was ma
de about Bernie Gobble mis-
loading two pallets on Septembe
r 1, 1995. Osborne was previ-
ously noted for misshipments 
in 1986, 1989, 1991, 1993, and 
1994. After the UFCW filed charges on March 13, 1997, alleging 
the disciplinary actions agai
nst Osborne and Nunley were 
unlawful, Respondent disciplined 
and finally discharged Craig 
Price. Price was given a written
 warning on April 9, 1997, be-
cause he misshipped 45 cases of product. The written warning 
noted that Price had received a verbal warning for misshipment 
on March 14, 1997. Price was 
discharged on May 16, 1997, 
because he misshipped a pallet of goods to store 685 that 
should have gone to store 686, and a cigarette and tobacco or-
der to store 610 that should have gone to store 40; and he failed 
to ship a pallet of repa
ck product to store  632. 
Osborne™s alleged illegal disciplinary action was a January 
20, 1997, verbal warning for ﬁmisshipment of two pallets of 
specials for store # 827, Eugene shipped to store # 678.ﬂ  
 13 However, the record showed that Osborne did not act as represen-
tatives for either the Union or NLRB 
in hearings and the election, until 
after his January 1997 warning. 
 MID-MOUNTAIN FOODS 271As shown above, Respondent was 
not consistent in its prac-tice of disciplining employees for misshipments. Occasionally, 
as in the case of Bobby Collins, employees were not disciplined 
for misshipments. However, in numerous other occasions in-
cluding a September 9, 1994 written warning to Osborne, em-
ployees were warned and even discharged for that infraction. 
Under those circumstances I find that the General Counsel 
failed to show that Respondent treated Osborne in a discrimina-
tory fashion. In making that determination I note that nothing 
was shown in the way of noticeable union activity by Osborne 
after the summer until after he received his January verbal 
warning. His assistance at a NLRB hearings and election did 
not occur until after the verbal warning, in February and March 
1997. I find that the General Couns
el failed to prove that Os-
borne was treated in a disparate manner because of his Union 
activity. 
The 8(a)(4) and (3) Allegations; Unexcused Absence;        
Steve Warner 
Steve Warner works for Responde
nt as an order selector. Warner was subpoenaed and appeared at a NLRB hearing on 
February 10. He testified on Fe
bruary 13 and 14, 1997. Warner 
phoned Respondent and was permitted absences on Tuesday 
and Wednesday of that week. When he phoned in on Thursday, 
he was told he would have to ta
lk to a supervisor. Supervisor 
Jim Phipps told Warner that he would get an unexcused ab-
sence because he had not calle
d in within the 30-minute time 
frame. Warner told Phipps that they knew he had been subpoe-

naed to be in court and that he was calling in as a courtesy to 
Respondent. Warner hung up. When he phoned in the next 
morning he talked with Phipps again. Phipps asked which su-
pervisor had Warner given his s
ubpoena to and Warner replied 
that he had not brought the subpoena in yet but that he would 
do so the next day. Phipps replied okay. Warned did bring in 
the subpoena two days later and ga
ve it to Phipps. However, he has never been advised that the unexcused absence for that 
Thursday was removed from his record. 
Jim Phipps, supervisor (team l
eader), testified that Steve 
Warner phoned in and said that he had to testify at a NLRB 
hearing and would not be at work. Warner was scheduled to 
report at 6:30 a.m. and did not call in until 7:02 a.m. Phipps 
told Warner that he was supposed to call within 30 minutes of 
his starting time and this would 
have to be an unexcused ab-
sence. When Buddy Honaker came in around 8 a.m., Honaker 
and Phipps decided to give Warner an excused absence (R. 
Exh. 15). The decision was based 
on the fact that Warner™s call 
was within 2 minutes of the required 30-minute deadline. 
Findings Credibility 
The facts regarding this allegation are not in dispute.
14 Al-though Phipps told Warner that he would receive an unexcused 
absence, the absence was actually excused. 
                                                          
                                                           
14 Respondent brought out that Warn
er testified in the prior hearing 
that he would have signed anything 
when he signed his affidavit. De-
spite that fact there was no contrary evidence showing that Warner was 
not told he would receive an unexc
used absence. Supervisor Phipps 
corroborated that testimony. 
Conclusions The evidence shows that Respondent did not issue an unex-
cused warning to Steve Warner. Instead he was told he would 
receive an unexcused warning. 
Respondent did not tell Warner 
that it had decided against issu
ing the unexcused warning. Gen-
eral Counsel argued that action amounted to the issuance of a 
verbal unexcused absence. 
The test in determining an une
xcused absence allegation is 
the same as that of a discharge.
15 I shall consider whether the 
record showed that the Responde
nt acted out of antiunion ani-
mus. 
Manno Electric, supra; Wright Line, supra; 
NLRB v. 
Transportation Management Corp
., supra. The record established that Warner called in within the 30-
minute timeframe specified in 
Respondent™s handbook. He was 
placed on hold by the operator and did not talk to Supervisor 
Phipps until 10 minutes after he placed the call. The record also 
shows without dispute, that Warner was calling to notify Re-
spondent that the would be absent to attend a NLRB hearing 
pursuant to a subpoena. I find that evidence shows that Phipps 
was motivated by Warner™s presence at the NLRB hearing to 
tell Warner he was being awarded an unexcused absence. Re-
spondent failed to show that it 
would have told Warner his absence was not excused in the absence of his presence at the 
NLRB hearing. Therefore, I find that Respondent engaged in 
violation of Section 8(a)(1) and (4
) by telling Steve Warner that 
he would receive an unexcused absence. 
Written Warnings; Coy Wolfe Jr. 
Coy Wolfe worked at Respondent as a forklift driver, until 
September 22, 1997. Wolfe signed an authorization card, 
signed up for the UFCW organizing committee and wore 
UFCW T-shirts and hats at work.  
After hearing that Daniel H
ounshell was disciplined for not 
working overtime on December 19,
 Coy Wolfe wrote a state-
ment in support of Hounshell. The parties stipulated that 
Wolfe™s statement was turned over to Respondent pursuant to 
subpoena on February 13, 1997. On February 24, 1997, Coy 
Wolfe was written up for poor work performance. He was 
given the warning in a meetin
g with Jeff Mahoney and Tony 
Lewis. After giving him the warning, Tony Lewis told Wolfe 
not to take it personally. Wolfe asked Lewis if Lewis had come 
in at any time during the week and not found Wolfe working. 
Lewis replied, ﬁ[N]o,
 every time I come in there, you was do-
ing your job.ﬂ 
Assistant Warehouse Manager Jeff Mahoney testified that 
Coy Wolfe was given a written 
warning in February 1997 for 
having a tremendous number of outs (R. Exh. 20). Wolfe had 
been working in the repack area for a week. David Leland a 
supervisor, explained that ﬁoutﬂ is basically a picking slot that 
has no merchandise in itŠno quantity on hand. When Leland 
came to work on February 22, 1997, there were excessive outs. 
However, there was in-bound stock still there from the day 
before. The repack motor man for that week had been Coy 
Wolfe. Wolfe was not assigned to
 work on February 22. Leland 
 15 There is no dispute but that unexcused absences may result in dis-
ciplinary action while excused absences may not.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272testified that Wolfe had not asked for help during that week 
(see R. Exh. 21). 
Tony Lewis testified that he wa
s told about outs on February 
22 when he came to work on Monday February 24, 1997. He 
and Jeff Mahoney investigated th
e matter and awarded Wolfe a 
warning (R. Exh. 20). Lewis denied telling Wolfe that Wolfe 
was doing what he was supposed to every time Lewis had seen 
him. Assistant Warehouse Manager 
for Systems Paul Widener 
was a team leader in the shipping department in the dry ware-
house in February 1997. He and Robbie Moretz were walking 
through the repack area before the 9 a.m. break on Saturday 
morning. Order selector Tomm
y Owens expressed some com-
plaints about the slots. Widener and Moretz checked and dis-

covered that a great number of 
the selection locations were 
either empty or at a very low level. He testified there were sev-
eral dozen empty slots. Widener 
was told to document what he 
had observed. It required the larges
t part of that Saturday for a 
motor man (forklift operator) to replenish that repack area. 
Widener testified that it is the 
responsibility of the lift operator 
to monitor the selector locations and to replenish them in a 
timely manner. 
Dry Warehouse Manager Buddy Honaker came in one Sat-
urday morning and was told by Bernie Gobble of a problem 
with outs. Honaker asked Robbie
 Moretz to determine what 
was going on. Honaker walked thr
ough aisles 6, 7, 8, and 9 and 
found slots that were empty. According to Honaker Wolfe 
should have filled the slots to ca
rry over through that weekend.  
Forklift operator Bernie Gobble testified that whenever he 
restocks a particular aisle he notices whether involved selection 
slots are out. He does not go through the aisles and check to see 
if other slots are out.  He asked the supervisors for help on a 
Saturday in February 1997, because there seemed to be a large 
number of outs. It had been around 6 months before that time 
since Gobble had last seen as many outs as existed on that Sat-
urday. Gobble testified that an or
der selector is not required to notify a forklift operator of a sl
ot problem unless there is an 
actual out.  
Forklift operator Gary Singleton told Buddy Honaker that he 
did not have a large number of outs on February 22, 1997. Sin-

gleton had an unusually large order on that day. The order in-
volved filling 878 case orders and Singleton had less than 10 
outs. Singleton testified that wa
s not a large number of outs 
considering the size of the order.  
Findings Credibility 
It was undisputed that Wolfe was a UFCW supporter; that he 
gave a statement in support of Daniel Hounshell; that statement was turned over to Respondent on
 February 13; and that Wolfe 
was written up for poor work on February 24. There was a dis-

pute as to whether Tony Lewis told Wolfe that every time he 
had seen Wolfe, Wolfe was doing his job. I have considered 
that testimony in light of their demeanor and the full record and 
I am convinced that Wolfe was 
truthful. I credit his testimony 
as shown herein. I also credit 
Gary Singleton. Singleton is cur-
rently employed by Respondent and has worked there for over 
9 years.
16   Conclusions I shall consider whether the record showed that the Respon-
dent acted out of antiunion animus. 
Manno Electric,, supra; Wright Line, supra; NLRB v. Transportation Management 
Corp., supra. As shown here, I have found th
at Respondent demonstrated animus on numerous occasions. In view of those findings and 
the full record I am convinced that Respondent was motivated 
to warn Wolfe because of his submission of a statement in sup-
port of Daniel Hounshell™s unfair labor practice allegations. I 
base those findings in part on the timing of the action against 
Wolfe, coming just 11 days afte
r his statement was given to 
Respondent and on comments by 
Supervisor Tony Lewis dur-
ing the disciplinary interview. 
Lewis told Wolfe that he should not take the warning personally a
nd that he had not seen Wolfe 
at any time when Wolfe was not working. It is also revealing 

that Wolfe consulted with Lewis regarding outs during the 
week of February 22 because he was receiving an unusual 
amount of receiving. Wolfe complained that the night shift 
should assist in handling the heavy workload. During the disci-
plinary interview Wolfe pointed out that Lewis could explain 
the problems that week and Lewis admitted difficulty with the 
night shift properly placing McCormick products. Additionally, 
the action against Wolfe occurred during the period of time 
when Respondent was very active
 in unfair labor practice activ-
ity.   
Respondent offered evidence s
howing a large number of outs were discovered on Saturday, Fe
bruary 22 and that Coy Wolfe 
had worked as repack motor man during the week before that 
date. However, Responde
nt failed to show why it had not taken 
similar action when a similar pr
oblem existed 6 months earlier. 
Its own witness, Bernie Gobble testified there had not been a 
similar problem in 6 months.  Respondent also failed to show 
why no one else was disciplined for the February 22 problem. 

After Coy Wolfe finished work on Friday the night shift came 
on and was followed by Bernie 
Gobble on Saturday morning. 
None of those people were disciplined. 
Moreover, I have credited evidence showing that Coy Wolfe 
was involved with an extensive amount of inbound stock 
throughout the week before February 22. Respondent failed to 
show that it considered or investigated that matter in determin-
ing to warn Wolfe. 
Therefore, I am convinced that
 Respondent failed to show that it would have disciplined Wolfe in the absence of his activ-
ity on behalf of Daniel Hounshell
. Even if I credit that there 
was a large number of outs of Saturday, February 22, there is 
no showing in the record that Wolfe failed to perform well 
during that prior week. The evidence showed that Coy Wolfe 
was reassigned to the repack area only at the beginning of the 
week before February 22. Respondent failed to credibly rebut 
Wolfe™s testimony that he was busy with an unusual large 
amount of receiving that week.   
                                                          
 16 Singleton was led to testify rega
rding February 27, 1996. After re-
viewing his prehearing affidavit he co
rrected the date to be February 
22, 1997. 
 MID-MOUNTAIN FOODS 273In view of the full record I 
am convinced that Respondent engaged in a pretext in order to justify its disciplinary action 
against Wolfe. 
Wright Line, supra; Waste Steam Management
, 315 NLRB 1088 (1994); Harmony Corp
., 301 NLRB 578 
(1991). Although Respondent cont
ended there were a large 
number of outs on February 22, th
at was credibly disputed by 
Forklift operator Gary Singleton. 
Singleton testified that he had 
10 outs and that was not a large number considering the size of 
the order. Moreover, the full re
cord showed that Respondent failed to investigate whether Wolfe had actually failed to per-
form his work during the week before February 22. I find that 
Respondent failed to show that it would have warned Coy 
Wolfe in the absence of his activity on behalf of the unfair la-
bor practice charges involving 
Daniel Hounshell. Respondent 
engaged in a violation of Section 8(a)(1), (3), and (4) of the Act 

by warning Wolfe.  
CONCLUSIONS OF LAW 
1.  Mid-Mountain Foods, Inc. is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the Act. 
2.  United Food and Commercia
l Workers International Un-
ion, Local 400, AFLŒCIO, CLC and International Brotherhood 
of Teamsters, AFLŒCIO are la
bor organizations within the meaning of Section 2(5) of the Act. 
3.  Respondent by threatening 
its employees with termination 
and that others will be terminated because of the Union; and by 
threatening employees with the futility of selecting the Union; 
in an effort to discourage union 
activity, engaged in conduct in 
violation of Section 8(a)(1) of the Act. 
4.  Respondent by suspe
nding and terminating John 
Widener; terminating Randall Perdue; by issuing a written 
warning, suspending and discharg
ing Tony Orfield; by termi-
nating Ronnie Brooks; and by issuing written warnings to 
Daniel Hounshell and Larry Nunl
ey because of their union 
activities, engaged in conduct in 
violation of Section 8(a)(1) 
and (3) of the Act. 
5.  Respondent by verbally awarding an unexcused absence 
to Steve Warner; and by issuing a written warning to Coy 
Wolfe Jr. because of their participation in concerted, union, and 
NLRB proceedings, engaged in conduct in violation of Section 
8(a)(1), (3), and/or (4) of the Act.  
6.  The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 
(7), and (8) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that Respondent
 has illegally suspended and 
discharged John Widener, illega
lly discharged Randall Perdue, 
illegally warned, suspended, and discharged Tony Orfield and 
illegally discharged Ronnie Brooks 
in violation of sections of 
the Act, I shall order Respondent
 to offer those employees im-
mediate and full employment to
 their former positions or, if 
those positions no longer. exist, 
to substantially equivalent 
positions. I further order Responde
nt to make those employees 
whole for any loss of earnings suffered as a result of the dis-
crimination against them. Backpay shall be computed as de-
scribed in F. W. Woolworth Co.,
 90 NLRB 289 (1950), with 
interest as described in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
17 ORDER  The Respondent, Mid-Mountain Foods, Inc., Abingdon, Vir-
ginia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening its employees with discharge and the dis-
charge of others because of their union activities. 
(b) Threatening its employees with the futility of selecting 
the union. 
(c) Issuing unexcused absences, 
verbal and written warnings, suspending and discharging its em
ployees in order to discour-
age its employees from engaging 
in union activities or because 
its employees participate in NLRB proceedings. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the 
exercise of rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days of this Or
der, offer immediate and full employment to John Widener, Randall Perdue, Tony Orfield, 

and Ronnie Brooks to their former positions or if those posi-
tions no longer exist, to substant
ially equivalent positions with-
out prejudice to their seniority or any other rights or privileges 
previously enjoyed, and make them whole for any loss of earn-
ings and other benefits suffered as
 a result of the discrimination 
against them plus interest, in the manner set forth in the remedy 

section of the decision. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to the 
unlawful unexcused absence, ver-bal and written warnings, suspen
sions, and discharges of John 
Widener, Randall Perdue, Tony 
Orfield, Ronnie Brooks, Daniel 
Hounshell, Larry Nunley, Steve Warner, and Coy Wolfe Jr., 
and within 3 days thereafter notify those employees in writing 
that this has been done and that
 the warnings and discharges 
will not be used against an
y of them in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, and timecards, 
personnel records, reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at its fa-
cility in Abingdon, Virginia, 
copies of the attached notice.
18                                                           
 17 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
18 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 11, after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent im-
mediately upon receipt and mainta
ined for 60 consecutive days 
in conspicuous places including
 all places where notices to 
                                                                                            
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
employees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by any other material. 
(e) Within 21 days after service by the Region, file with the 
Regional Director, Region 11, a 
sworn certification of a respon-
sible official on a from provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
  